
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEBT SERVICE RESERVE LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT

among

HOMER CITY OL1 LLC,
as Borrower

and

UNION BANK OF CALIFORNIA, N.A.,
as Issuing Bank and as Agent

and

THE BANKS PARTY HERETO
FROM TIME TO TIME

Dated as of April 1, 2005


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Contents

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS; CONSTRUCTION   1   SECTION 1.1   Definitions   1  
SECTION 1.2   Construction   6
ARTICLE II    DEBT SERVICE RESERVE LETTER OF CREDIT
 
6   SECTION 2.1   Commitments   6   SECTION 2.2   Amount and Term of Debt
Service Reserve Letter of Credit   6   SECTION 2.3   Participations in Debt
Service Reserve Letter of Credit   7   SECTION 2.4   Drawing and Reimbursement  
7   SECTION 2.5   Fees   8   SECTION 2.6   Interest   9   SECTION 2.7  
Repayment   10   SECTION 2.8   Prepayments   10   SECTION 2.9   Security   11  
SECTION 2.10   Payments   11   SECTION 2.11   Computation of Interest and Fees  
11   SECTION 2.12   Payments on Non-Business Days   11   SECTION 2.13   Sharing
of Payments, Etc.   12   SECTION 2.14   Evidence of Debt   12   SECTION 2.15  
Increased Debt Service Reserve Letter of Credit Costs   12   SECTION 2.16  
Capital Adequacy   13   SECTION 2.17   Taxes   13   SECTION 2.18   Change of Law
  15   SECTION 2.19   Non-Availability   15   SECTION 2.20   Assignments by
Banks   15   SECTION 2.21   Reduction in Commitments/DSR Loans   16   SECTION
2.22   Right of Set-off   16   SECTION 2.23   Minimum Amounts   16
ARTICLE III    CONDITIONS PRECEDENT
 
17   SECTION 3.1   Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit   17
ARTICLE IV    REPRESENTATIONS AND WARRANTIES
 
18
ARTICLE V    COVENANTS
 
19
ARTICLE VI    DEFAULTS AND REMEDIES
 
20   SECTION 6.1   Events of Default   20   SECTION 6.2   Remedies   21
ARTICLE VII    CHARACTER OF OBLIGATIONS
 
21   SECTION 7.1   Obligations Absolute   21   SECTION 7.2   No Personal
Liability; Termination   22   SECTION 7.3   Limited Liability of Agent and Banks
  23
ARTICLE VIII    THE AGENT
 
23   SECTION 8.1   Authorization and Action   23   SECTION 8.2   Agent's
Reliance, Etc.   24   SECTION 8.3   Issuing Bank and Affiliates   24   SECTION
8.4   Bank Credit Decision   24   SECTION 8.5   Indemnification   24   SECTION
8.6   Successor Agent   24          


i

--------------------------------------------------------------------------------



  SECTION 8.7   Collateral   25
ARTICLE IX    MISCELLANEOUS
 
25   SECTION 9.1   Amendments, Etc.   25   SECTION 9.2   Notices, Etc.   25  
SECTION 9.3   No Waiver; Remedies   26   SECTION 9.4   Costs and Expenses   26  
SECTION 9.5   Application of Moneys   26   SECTION 9.6   Severability   26  
SECTION 9.7   Limitation of Liability   27   SECTION 9.8   Binding Effect   27  
SECTION 9.9   Assignments and Participations   27   SECTION 9.10  
Indemnification   29   SECTION 9.11   Further Assurances   29   SECTION 9.12  
Governing Law   29   SECTION 9.13   Consent to Jurisdiction and Venue   30  
SECTION 9.14   Headings   30   SECTION 9.15   Execution in Counterparts   30  
SECTION 9.16   Waiver of Jury Trial   30   SECTION 9.17   Patriot Act Notice  
30
Exhibit A    Form of Debt Service Reserve Letter of Credit
 
  Exhibit B    Form of Debt Service Reserve Letter of Credit Promissory Note    
Exhibit C    Form of Commitment Transfer Supplement     Exhibit D    Form of
Amendment No. 1 to the Lease Indenture    
Schedule 1    Debt Service Reserve Amount
 
  Schedule 2    Amendments    

ii

--------------------------------------------------------------------------------



DEBT SERVICE RESERVE
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

        This DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
(this "Agreement"), dated as of April 1, 2005, is entered into by and among
(1) HOMER CITY OL1 LLC, a Delaware limited liability company (the "Borrower" or
"Owner Lessor"), (2) UNION BANK OF CALIFORNIA, N.A., as the issuer of the Debt
Service Reserve Letter of Credit referred to herein (in such capacity, the
"Issuing Bank") and as a Bank (as defined below), (3) each bank or other entity
that is, or becomes pursuant to Section 9.9, a party hereto (individually, a
"Bank" and collectively, the "Banks") and (4) UNION BANK OF CALIFORNIA, N.A., as
agent (in such capacity, together with its successors in such capacity, the
"Agent") for the Banks, and replaces in its entirety that certain Amended and
Restated Debt Service Reserve Letter of Credit and Reimbursement Agreement,
dated as of April 1, 2002 (as heretofore amended, supplemented or otherwise
modified from time to time, the "Existing Reimbursement Agreement"), among the
Borrower, Westdeutsche Landesbank Girozentrale, New York Branch, as issuing bank
and agent, and the banks party thereto.

RECITALS

        A.    Pursuant to the Lease Indenture of Trust and Security Agreement,
dated as of December 7, 2001 (as amended, supplemented or otherwise modified
from time to time, the "Lease Indenture"), among the Borrower, The Bank of New
York, as successor to the United States Trust Company of New York, as Security
Agent (in such capacity, together with its successors in such capacity, the
"Security Agent"), and The Bank of New York, as successor to the United States
Trust Company of New York, as trustee (in such capacity, together with its
successors in such capacity, the "Lease Indenture Trustee"), the Borrower issued
two series of lessor notes in respect thereof (collectively, the "Lessor
Notes").

        B.    The Borrower previously entered into the Existing Reimbursement
Agreement to provide for the issuance of a debt service reserve letter of credit
thereunder, which debt service reserve letter of credit has a stated expiration
date of April 1, 2005.

        C.    The Borrower has requested that the Issuing Bank issue and the
Banks participate in, and the Issuing Bank is willing to issue and the Banks are
willing to participate in, the Debt Service Reserve Letter of Credit (as defined
below) upon the terms and conditions hereinafter set forth, which Debt Service
Reserve Letter of Credit will replace the debt service reserve letter of credit
issued pursuant to the Existing Reimbursement Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

        SECTION 1.1    Definitions.    (a) Terms defined in the Participation
Agreement (in the form of such terms as they exist on the date of this Agreement
and as they may hereafter be amended from time to time, but only to the extent
that the incorporation of any such amendments into this Agreement has been
consented to by the Required Banks in writing) have, unless the same are defined
herein or the context otherwise requires, the same meaning when used herein
(with appropriate substitutions).

        (b)   The following terms are used in this Agreement with the following
respective meanings:

        "Adjusted Base Rate" means the higher of (i) the Federal Funds Rate plus
0.50% per annum and (ii) the Prime Rate.

--------------------------------------------------------------------------------






        "Adjusted Base Rate Loan" means a DSR Loan bearing interest at the
Adjusted Base Rate.

        "Adjusted Base Rate Margin" has the meaning set forth in Section 2.6(a).

        "Amended and Restated Security Deposit Agreement" means the Amended and
Restated Security Deposit Agreement, dated as of December 7, 2001, among EME
Homer City Generation, L.P. and The Bank of New York, as Collateral Agent.

        "Applicable Law" means, with respect to any Person, property or matter,
any of the following applicable thereto: any statute, law, regulation,
ordinance, rule, judgment, rule of common law, order, decree, arbitral decision,
governmental approval, approval, concession, grant, franchise, license,
agreement or other governmental restriction, or any voluntary restraint, policy
or guideline with which such Person has formally agreed to comply, whether in
effect as of the date of this Agreement or thereafter and in each case as
amended.

        "Bank" has the meaning set forth in the Preamble hereto.

        "Borrower" has the meaning set forth in the Preamble hereto.

        "Business Day" means a day (other than a Saturday or Sunday) on which
banks are open for business in Los Angeles, California and New York, New York,
and, in matters relating to the determination of a LIBOR Rate or Interest
Period, a day on which the London interbank market deals in U.S. Dollar
deposits.

        "Closing Date" means the date on which the conditions precedent set
forth in Section 3.1 have been fulfilled and the Debt Service Reserve Letter of
Credit is issued.

        "Collateral" has the meaning set forth in the Lease Indenture.

        "Collateral Agent" means The Bank of New York, as successor to the
United States Trust Company of New York, as collateral agent under the Amended
and Restated Security Deposit Agreement, or any successor thereto pursuant to
the terms thereof.

        "Commitment" has the meaning set forth in Section 2.1.

        "Commitment Transfer Supplement" means a Commitment Transfer Supplement
entered into by a Bank and another Person substantially in the form of
Exhibit C.

        "Damages" has the meaning set forth in Section 9.10.

        "Debt Service Reserve Account" has the meaning set forth in Section 5.4
of the Lease Indenture.

        "Debt Service Reserve Amount" means the maximum amount required by
Section 5.4 of the Lease Indenture to be on deposit from time to time in the
Debt Service Reserve Account without giving effect to the issuance of any
letters of credit.

        "Debt Service Reserve Letter of Credit" means a letter of credit
substantially in the form of Exhibit A, issued or to be issued by the Issuing
Bank, or any letter of credit issued by the Issuing Bank in replacement thereof.

        "Debt Service Reserve Letter of Credit Promissory Note" means a
promissory note substantially in the form of Exhibit B.

        "Default" means an event that with the giving of any required notice
and/or the lapse of any required time would constitute an Event of Default.

        "Default Rate" means a rate per annum equal at all times upon the
occurrence and during the continuance of an Event of Default to (i) in the case
of any amount of principal of any DSR Loan that is not paid when due, 2% per
annum above the higher of (A) the interest rate required to be

2

--------------------------------------------------------------------------------






paid on such DSR Loan pursuant to the terms of this Agreement immediately prior
to the date on which such amount became due and (B) the Adjusted Base Rate in
effect from time to time plus the applicable Adjusted Base Rate Margin, and
(ii) in the case of any amount of interest, fees or other amounts payable
hereunder that is not paid when due, 2% per annum above the Adjusted Base Rate
in effect from time to time plus the applicable Adjusted Base Rate Margin.

        "Drawing" means a drawing under the Debt Service Reserve Letter of
Credit.

        "DSR Loan" has the meaning set forth in Section 2.4.

        "DSR Note" has the meaning set forth in Section 2.14(a).

        "DSR Noteholder" means each Bank that holds a DSR Note.

        "Event of Default" has the meaning set forth in Section 6.1.

        "Existing Reimbursement Agreement" has the meaning set forth in the
Preamble hereto.

        "Expiration Date" means the earlier of (i) the five-year anniversary of
the Closing Date or (ii) the date on which the Debt Service Reserve Letter of
Credit is terminated in accordance with the provisions hereof.

        "Exposure" means, with respect to any Bank at any time, the outstanding
principal amount of such Bank's DSR Loans and its LC Exposure at such time.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Indemnified Party" has the meaning set forth in Section 9.10.

        "Interest Payment Date" means, with respect to (i) any Adjusted Base
Rate Loan, each April 1 and October 1, and (ii) any LIBOR Rate Loan, the last
day of each Interest Period with respect thereto, provided that, for any
Interest Period in excess of three (3) months, "Interest Payment Date" shall be
each April 1 and October 1, in each case, commencing on the first such date
after the applicable Drawing giving rise to such DSR Loan, and any date on which
interest on such DSR Loan becomes due and payable upon the prepayment thereof,
the final maturity date thereof, the declaration of acceleration with respect
thereto, or otherwise.

        "Interest Period" means, with respect to any LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months (or, such other
period as may be mutually agreed to among the Borrower and the Banks); provided,
however, that such Interest Period shall, in all events, end no later than the
next Principal Payment Date to occur.

        "Issuer of the Debt Service Reserve Letter of Credit" means Union Bank,
in its capacity as the Issuing Bank.

        "Issuing Bank" has the meaning set forth in the Preamble hereto.

        "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of the outstanding Debt Service Reserve Letter of Credit at such time
plus (b) the aggregate amount of

3

--------------------------------------------------------------------------------






all Drawings that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Bank at any time shall be its applicable
percentage of the total LC Exposure at such time.

        "Lease Indenture" has the meaning set forth in Recital A.

        "Lease Indenture Trustee" has the meaning set forth in Recital A.

        "Lessor Notes" has the meaning set forth in Recital A.

        "Letter of Credit Documents" means this Agreement, the DSR Notes and the
Debt Service Reserve Letter of Credit.

        "LIBOR Margin" has the meaning set forth in Section 2.6(a).

        "LIBOR Rate" means, for any LIBOR Rate Loan, a rate per annum equal to
the offered rate for deposits in United States dollars (in the approximate
amount and having approximately the same maturity as the LIBOR Rate Loan to be
made) which appears on the Reuters LIBO Page as of 11:00 a.m. (London time), two
(2) Business Days prior to the first day of the Interest Period for such LIBOR
Rate Loan, and in case of variations in rates, the arithmetic average thereof
rounded upwards, if necessary, to the nearest 1/100 of 1%, calculated by the
Agent.

        "LIBOR Rate Loan" means a DSR Loan bearing interest at the LIBOR Rate.

        "Material Adverse Effect" means any event, development or circumstance
that has had or could reasonably be expected to have a material adverse effect
on (a) the business, assets, results of operations or financial condition of the
Borrower, (b) the ability of the Borrower to perform or comply with its
obligations under any of the Operative Documents (including, without limitation,
the Letter of Credit Documents), (c) the validity or enforceability of any of
the Operative Documents (including, without limitation, the Letter of Credit
Documents), the Liens granted thereunder or the material rights and remedies of
the parties thereto, or (d) with respect to the Owner Participant's interest in
the Facility, the residual value or remaining useful life of the Facility.

        "Monthly Transfer Date" has the meaning given such term in the Amended
and Restated Security Deposit Agreement.

        "Moody's" means Moody's Investors Service, Inc. and its successors.

        "Non-U.S. Bank" has the meaning set forth in Section 2.17(c).

        "Obligations" means all of the obligations of the Borrower to the Banks
and the Agent under this Agreement and the DSR Notes, whether for principal
(including reimbursement of amounts drawn under the Debt Service Reserve Letter
of Credit), interest, fees, expenses, indemnification or otherwise.

        "Outstanding Amount" means, at any time, the amount then available for
drawing under the Debt Service Reserve Letter of Credit, which amount shall
equal the Debt Service Reserve Amount in effect at such time as such amount may
be further reduced, increased or reinstated from time to time in accordance with
the terms and provisions hereof and of the Debt Service Reserve Letter of
Credit; provided that the Outstanding Amount shall not exceed at any time the
lesser of (i) the Stated Amount at such time and (ii) the Debt Service Reserve
Amount at such time.

        "Participant" has the meaning set forth in Section 9.9(b).

        "Participation Agreement" means the Participation Agreement (OL1), dated
as of December 7, 2001, by and among Homer City, the Owner Lessor, Wells Fargo
Bank Northwest, National

4

--------------------------------------------------------------------------------






Association, not in its individual capacity but solely as Owner Manager, General
Electric Capital Corporation, as the Owner Participant, Homer City Funding LLC,
as Lender, the Lease Indenture Trustee, the Security Agent and The Bank of New
York (as successor to the United States Trust Company of New York), not in its
individual capacity but solely as Bondholder Trustee (as amended, modified or
supplemented and as in effect from time to time).

        "Prime Rate" means the variable rate of interest per annum officially
announced or published by the Agent from time to time as its "reference rate",
such rate being set by the Agent as a general reference rate of interest, taking
into account such factors as the Agent may deem appropriate, it being understood
that many of the Agent's commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that the Agent may make various commercial or other loans at
rates of interest having no relationship to such rate. For purposes of this
Agreement, each change in the Prime Rate shall be effective as of the opening of
business on the date announced as the effective date of the change in such
"reference rate."

        "Principal Payment Date" means, with respect to any DSR Loan, each
April 1 and October 1, commencing on the first such date after the applicable
Drawing giving rise to such DSR Loan, and any date on which all or a portion of
the principal of any DSR Loan becomes due and payable upon the prepayment
thereof, the final maturity date thereof, the declaration of acceleration with
respect thereto, or otherwise.

        "Purchasing Bank" has the meaning set forth in Section 9.9(a).

        "Ratable Share" has the meaning set forth in Section 2.3.

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System.

        "Regulations T, U and X" shall mean Regulations T, U and X of the
Federal Reserve System of the United States (or any successors thereto).

        "Regulatory Change" means, subsequent to the date of this Agreement, any
adoption or change in United States federal, state or municipal or foreign law
or regulations (including without limitation Regulation D) or the adoption or
change or making of any application, interpretation, directive, request or
guideline of or under any United States federal, state or municipal or foreign
law or regulation by any court, central bank or Governmental Authority.

        "Required Banks" means, at any time, Banks (one of which shall be the
Agent) having Exposures and unused Commitments representing at least 662/3% of
the sum of the total Exposures and unused Commitments at such time; provided,
however, that, if and so long as there are only two Banks, then "Required Banks"
shall mean both of such Banks.

        "Required Lease Indenture Secured Parties" has the meaning set forth in
the Lease Indenture.

        "Reserve Requirement" means, for DSR Loans bearing interest at the LIBOR
Rate, the rate (expressed as a percentage) at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during the Interest Period therefor under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion U.S.
dollars against "Eurocurrency liabilities" (as such term is used in
Regulation D).

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors.

        "Security Agent" has the meaning set forth in Recital A.

5

--------------------------------------------------------------------------------






        "Stated Amount" has the meaning set forth in the Debt Service Reserve
Letter of Credit. As of the Closing Date, the Stated Amount shall equal the
maximum Outstanding Amount to be in effect on any date during the period from
the Closing Date to the five-year anniversary of the Closing Date (as set forth
in Schedule 1 hereto).

        "Taxes" has the meaning set forth in Section 2.17(a).

        "Termination Notice" has the meaning set forth in Section 2.2(d).

        "Union Bank" means Union Bank of California, N.A., a national banking
association.

        SECTION 1.2    Construction.    In this Agreement, unless expressly
specified to the contrary: the singular includes the plural and the plural the
singular; words importing any gender include the other gender; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; references to
"writing" include printing, typing, lithography and other means of reproducing
words in a tangible, visible form; the words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation";
references to articles, sections (or subdivisions of sections), recitals,
appendices, exhibits, annexes or schedules are to those of this Agreement;
references to agreements and other instruments shall be deemed to include all
amendments and other modifications to such agreements and instruments, but only
to the extent such amendments and other modifications are not prohibited by the
terms of this Agreement; references to Persons include their respective
permitted successors and assigns and, in the case of Governmental Authorities,
Persons succeeding to their respective functions and capacities; and all
accounting terms used in this Agreement shall be interpreted, all accounting
determinations under this Agreement shall be made and all financial statements
required to be delivered under this Agreement shall be prepared in accordance
with generally accepted accounting principles as in effect from time to time in
the United States.

ARTICLE II

DEBT SERVICE RESERVE LETTER OF CREDIT

        SECTION 2.1    Commitments.    Each Bank irrevocably agrees severally,
on the terms and conditions contained in this Agreement, to participate in the
Debt Service Reserve Letter of Credit in an aggregate amount not to exceed at
any time outstanding the amount set forth opposite such Bank's name on the
signature pages hereof or, if such Bank has entered into one or more Commitment
Transfer Supplements, set forth for such Bank in the register maintained by the
Agent (such agreement by such Bank, as the same may be reduced from time to time
pursuant to the terms of this Agreement, herein called such Bank's
"Commitment").

        SECTION 2.2    Amount and Term of Debt Service Reserve Letter of
Credit.    (a) Subject to the terms and conditions contained in this Agreement,
the Issuing Bank irrevocably agrees to issue the Debt Service Reserve Letter of
Credit on the Closing Date for the account of the Borrower in favor of the Lease
Indenture Trustee, for the benefit of the holders of the Lessor Notes, in the
maximum face amount of $13,588,520.83, subject to reduction, increase and
reinstatement as provided hereinafter and in the Debt Service Reserve Letter of
Credit. On the Closing Date, the Outstanding Amount of the Debt Service Reserve
Letter of Credit shall be $13,087,509.12. The Debt Service Reserve Letter of
Credit shall expire and all obligations of the Issuing Bank and any Bank in
respect thereof shall terminate on the Expiration Date.

        (b)   If the Debt Service Reserve Amount shall reduce or increase in
accordance with the Lease Indenture and the Issuing Bank has received written
notice thereof from the Borrower, the Outstanding Amount of the Debt Service
Reserve Letter of Credit shall be reduced or increased, as the case may be, by
an amount equal to the amount of such reduction or increase in the Debt Service
Reserve Amount; provided, however, that in no event shall the Outstanding Amount
exceed,

6

--------------------------------------------------------------------------------



at any time, the lesser of (i) the Stated Amount in effect at such time and
(ii) the Debt Service Reserve Amount in effect at such time. Subject to
Section 2.2(d) and Article VI, the Outstanding Amount of the Debt Service
Reserve Letter of Credit, as so reduced or increased, shall be reduced to the
extent that Drawings are made and shall be reinstated to the extent that DSR
Loans are repaid, provided that any such reinstatement shall not cause the
Outstanding Amount (when added to the balance in the Debt Service Reserve
Account) to exceed the Debt Service Reserve Amount.

        (c)   The Debt Service Reserve Amount in effect, as of the date hereof,
during the period from the Closing Date through and including the five-year
anniversary of the Closing Date is set forth on Schedule 1 hereto. The Borrower
shall deliver, or cause to be delivered, to each of the Agent, the Issuing Bank
and the Lease Indenture Trustee prompt notice of the occurrence of any event
resulting in an adjustment to the Debt Service Reserve Amount and the
calculation of the Outstanding Amount and the Stated Amount resulting from such
adjustment, together with all information reasonably necessary to make such
calculation. Subject to Section 2.2(d) and Article VI, promptly after its
receipt of any such notice, the Issuing Bank shall deliver to the Lease
Indenture Trustee a notice in the form of Annex 5 to the Debt Service Reserve
Letter of Credit to effect a change in the Outstanding Amount and, if
applicable, the Stated Amount of the Debt Service Reserve Letter of Credit.

        (d)   The Issuing Bank shall have the right, upon the occurrence and
during the continuation of an Event of Default, to deliver a notice in the form
of Annex 2 to the Debt Service Reserve Letter of Credit (a "Termination
Notice"), whereupon the Expiration Date shall occur on the date specified in
such notice. The Outstanding Amount shall not be reinstated upon repayment of
any DSR Loans after the delivery by the Issuing Bank of a Termination Notice.

        (e)   The Agent shall, solely for informational purposes, deliver to the
Borrower a copy of any Termination Notice given to the beneficiary under the
Debt Service Reserve Letter of Credit, provided, however, that the Issuing
Bank's and the Banks' ability to terminate the Debt Service Reserve Letter of
Credit shall not be contingent upon the Agent's delivery to the Borrower of such
notice and that none of the Agent, the Issuing Bank or the Banks shall incur any
liability whatsoever as a result of the Agent's failure to deliver such notice
to the Borrower.

        SECTION 2.3    Participations in Debt Service Reserve Letter of
Credit.    Immediately upon the issuance of the Debt Service Reserve Letter of
Credit, the Issuing Bank shall be deemed to have sold and transferred to each
Bank, and each Bank shall be deemed to have purchased and received from the
Issuing Bank, in each case irrevocably and without any further action by any
party, an undivided interest and participation in the Debt Service Reserve
Letter of Credit, each Drawing and the other Obligations in respect thereof in
an amount equal to the product of (a) a fraction, the numerator of which is the
amount of the Commitment of such Bank and the denominator of which is the
aggregate amount of all of the Commitments (the "Ratable Share") (provided,
however, that if the Commitments have terminated or expired, the Ratable Share
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments pursuant to Section 9.9(a)) and (b) the maximum amount
available to be drawn under the Debt Service Reserve Letter of Credit plus the
amount of all outstanding DSR Loans. The Agent shall promptly advise each Bank
of any change in the Outstanding Amount or the Expiration Date in respect of the
Debt Service Reserve Letter of Credit, the cancellation or other termination of
the Debt Service Reserve Letter of Credit and any Drawing, provided, however,
that failure to provide such notice shall not limit or impair the rights of the
Agent hereunder or under the other Operative Documents.

        SECTION 2.4    Drawing and Reimbursement.    The payment by the Issuing
Bank of a Drawing shall constitute the making by the Issuing Bank of a loan in
the amount of such payment. In the event that a Drawing is not repaid by the
Borrower by 12:00 noon, New York City time, on the day of such Drawing, the
Agent shall promptly notify each other Bank. Each such Bank shall deliver to the
Agent

7

--------------------------------------------------------------------------------




for the Issuing Bank's account, on the day of such notification and in
immediately available funds, an amount equal to such Bank's Ratable Share of the
payment made by the Issuing Bank and not reimbursed or paid by the Borrower
pursuant to this Section 2.4. In the event that any Bank fails to make available
to the Agent for the account of the Issuing Bank the amount of such loan, the
Issuing Bank shall be entitled to recover such amount on demand from such Bank
together with interest thereon at (i) for the first three (3) days of
nonpayment, the Federal Funds Rate and (ii) thereafter, the Federal Funds Rate
plus 2.50%. Each payment by a Bank pursuant to this Section 2.4 shall constitute
a "DSR Loan" under this Agreement.

        SECTION 2.5    Fees.    The Borrower shall pay the following fees to the
Agent for the respective accounts of the Persons specified below:

        (a)   for the account of the Agent, a non-refundable administration fee,
payable annually in advance on the Closing Date and on each anniversary thereof
until the Expiration Date, equal to the Owner Lessor's Percentage of the lesser
of (i) the product of (A) $10,000 multiplied by (B) the number of Banks party to
this Agreement on the date that such fee is payable, and (ii) $20,000;

        (b)   for the ratable accounts of the Banks, a letter of credit fee,
payable semi-annually in advance for the six-month period then commencing,
beginning on April 1, 2005, equal to the product of (i) the Outstanding Amount
in effect during such period multiplied by (ii) the applicable percentage set
forth in the table below, based on the ratings of the Fundco Bonds in effect
from time to time; provided, however, that (A) in the event that such ratings as
provided by S&P and Moody's are "split" such that the rating associated with one
such agency would yield a different applicable percentage than the rating
associated with the other such agency (e.g., a rating of "BBB-" from S&P and a
rating of "Ba1" from Moody's), then the lower rating (i.e., "Ba1" from Moody's
in the example above) shall apply for purposes of determining the applicable
percentage, and (B) upon the occurrence and during the continuance of an Event
of Default, each of the applicable percentages set forth in the table below
shall be increased by 2.0% per annum:

Rating of Fundco Bonds


--------------------------------------------------------------------------------

  Applicable Percentage

--------------------------------------------------------------------------------

BBB/Baa2 or higher   1.50% per annum BBB-/Baa3   1.675% per annum BB+/Ba1  
1.75% per annum BB/Ba2   2.00% per annum BB-/Ba3 or lower, or unrated by S&P
and/or Moody's   2.50% per annum

The letter of credit fee shall be increased or decreased in accordance with this
Section 2.5(b) upon any change in the applicable ratings of the Fundco Bonds,
and such increased or decreased letter of credit fee shall be effective from the
date of announcement of any such new ratings. The Borrower agrees to notify the
Agent of each change in any rating of the Fundco Bonds promptly after the
Borrower receives notice of any such change from Homer City or otherwise obtains
Actual Knowledge thereof.

        (c)   for the ratable accounts of the Banks, a commitment fee, payable
semi-annually in advance for the six-month period then commencing, beginning on
April 1, 2005, equal to 0.25% per annum on the excess of (i) the aggregate
amount of the Banks' Commitments hereunder over (ii) the Outstanding Amount in
effect during such period;

        (d)   for the account of the Agent, the fees set forth in that certain
letter agreement, dated February 11, 2005, among Union Bank, the Borrower, the
Other Owner Lessors and Homer City; and

        (e)   for the account of the Issuing Bank, such additional
administrative fees and charges (including cable charges) as are generally
associated with letters of credit, in accordance with the

8

--------------------------------------------------------------------------------



Issuing Bank's standard internal charge guidelines, payable on the Monthly
Transfer Date next succeeding the date on which the Issuing Bank requests
payment from the Borrower for any such fees or charges.

        SECTION 2.6    Interest.    (a) The Borrower shall pay interest on the
unpaid principal amount of each DSR Loan resulting from a Drawing, from the date
of such DSR Loan until such principal amount has been repaid in full. Except as
set forth in Section 2.6(e), such interest shall be payable in arrears on each
applicable Interest Payment Date and shall be paid at a rate per annum equal to:

          (i)  so long as no Event of Default has occurred and is continuing,
either (x) with respect to an Adjusted Base Rate Loan, the sum of the Adjusted
Base Rate in effect from time to time plus the applicable margin determined in
accordance with the table set forth below (the "Adjusted Base Rate Margin") or
(y) with respect to a LIBOR Rate Loan, the sum of the LIBOR Rate plus the
applicable margin determined in accordance with the table set forth below (the
"LIBOR Margin"), in each case based on the ratings of S&P and Moody's with
respect to the Fundco Bonds in effect from time to time; provided, however, that
(A) in the event that such ratings as provided by S&P and Moody's are "split"
such that the rating associated with one such agency would yield a different
applicable margin than the rating associated with the other such agency, then
the lower rating shall apply for purposes of determining the applicable margin
and (B) any DSR Loan resulting from a Drawing that is not reimbursed by the
Borrower on the date of such Drawing shall bear interest at the rate per annum
set forth in clause (x) or (y) above, as applicable, plus an additional margin
of 2.0% per annum (provided, however, that such additional margin shall not
apply with respect to any such Drawing that results solely from a downgrade by
S&P or Moody's of the Issuing Bank's long-term unsecured debt, such that the
Issuing Bank no longer has long-term unsecured debt that is rated A2 or higher
by Moody's or A or higher by S&P); and

         (ii)  so long as an Event of Default has occurred and is continuing
(other than any failure to pay the principal amount of any DSR Loan when due,
which principal amount shall bear interest pursuant to Section 2.6(e) and not
this clause (ii)), with respect to each DSR Loan, the higher of (A) the interest
rate applicable to Adjusted Base Rate Loans from time to time pursuant to
Section 2.6(a)(i) plus 2.0% per annum and (B) 2.0% per annum above the interest
rate applicable to such DSR Loan from time to time pursuant to
Section 2.6(a)(i).

Rating of Fundco Bonds


--------------------------------------------------------------------------------

  Adjusted Base Rate Margin

--------------------------------------------------------------------------------

  LIBOR Margin

--------------------------------------------------------------------------------

BBB/Baa2 or higher   0.50% per annum   1.50% per annum BBB-/Baa3   0.675% per
annum   1.675% per annum BB+/Ba1   0.75% per annum   1.75% per annum BB/Ba2  
1.00% per annum   2.00% per annum BB-/Ba3 or lower, or unrated by S&P and/or
Moody's   1.50% per annum   2.50% per annum

The Applicable Base Rate Margin and LIBOR Margin shall be increased or decreased
in accordance with this Section 2.6(a) upon any change in the applicable ratings
of the Fundco Bonds, and such increased or decreased Applicable Base Rate Margin
and LIBOR Margin shall be effective from the date of announcement of any such
new ratings.

        (b)   Subject to Sections 2.6(a)(i)(B) and 2.6(a)(ii), each Drawing and
each DSR Loan made pursuant to Section 2.4 shall initially bear interest based
on the Adjusted Base Rate as in effect from time to time plus the Adjusted Base
Rate Margin; provided, however, that prior to the making of any DSR Loan, the
Borrower may give the Agent written notice of the Borrower's election that such
DSR Loan shall bear interest based on the LIBOR Rate. Such notice shall be
irrevocable and shall be effective only if received by the Agent not later than
12:00 noon, New York City time,

9

--------------------------------------------------------------------------------






three (3) Business Days prior to the occurrence of the Drawing giving rise to
such DSR Loan. The Agent shall promptly notify the Banks of the contents of each
such notice. Subject to Sections 2.6(d), 2.19 and 2.23, such DSR Loan shall then
bear interest based on the LIBOR Rate from the date of such DSR Loan.

        (c)   Subject to Sections 2.6(d), 2.19 and 2.23, unless an Event of
Default shall have occurred and be continuing, the Borrower may at any time,
upon three (3) Business Days' irrevocable written notice to the Agent,
(x) convert (i) any Adjusted Base Rate Loan to a LIBOR Rate Loan or (ii) any
LIBOR Rate Loan to an Adjusted Base Rate Loan, provided that a LIBOR Rate Loan
may be converted only on the last day of the applicable Interest Period with
respect thereto or (y) continue any LIBOR Rate Loan as a LIBOR Rate Loan with
the same or a different Interest Period on the last day of the applicable
Interest Period with respect thereto. The Agent shall promptly notify the Banks
of the contents of each such notice. In the event the Borrower fails to select
the applicable interest rate, within the time period and otherwise as provided
in this Section 2.6(c), such DSR Loan (if outstanding as a LIBOR Rate Loan) will
be automatically converted into an Adjusted Base Rate Loan on the last day of
the then current Interest Period for such DSR Loan or (if outstanding as an
Adjusted Base Rate Loan) will remain as, or (if not then outstanding) will be
made as, an Adjusted Base Rate Loan.

        (d)   The Borrower shall pay to the Agent for the account of each Bank,
upon the request of such Bank through the Agent, such amount or amounts as shall
be sufficient (in the reasonable opinion of such Bank) to compensate it for any
loss, cost or expense which such Bank determines is attributable to any failure
for any reason (i) of any LIBOR Rate Loan, pursuant to a notice given under
Section 2.6(b), to occur or (ii) of the Borrower to convert an Adjusted Base
Rate Loan from such Bank to a LIBOR Rate Loan, or to continue a LIBOR Rate Loan,
as and when specified in the relevant notice given pursuant to Section 2.6(b) or
2.6(c).

        (e)   Any principal, interest, fees or other amounts payable by the
Borrower hereunder or under any of DSR Notes that is not paid when due (whether
at stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest, from the date when due until paid in full, at a
rate per annum equal at all times to the Default Rate, payable on demand on the
Monthly Transfer Date immediately following such demand (provided such demand is
made at least five (5) Business Days prior thereto, or if not, on the next
Monthly Transfer Date).

        SECTION 2.7    Repayment.    (a) The Borrower shall repay the principal
amount of the DSR Loans in full on the Expiration Date.

        (b)   Subject to Section 2.7(c), on the date of each Drawing, the
Issuing Bank shall reduce the Outstanding Amount thereafter available for
drawings under the Debt Service Reserve Letter of Credit by the amount of such
Drawing.

        (c)   Subject to Section 2.2 and Article VI and the terms of the Debt
Service Reserve Letter of Credit, the Issuing Bank shall, upon receipt of
written notice from the Borrower, reinstate the Outstanding Amount to the extent
of any repayment or prepayment of the principal amount of any DSR Loan.

        SECTION 2.8    Prepayments.    (a) The Borrower may, at any time and
from time to time on any Business Day, irrevocably notify the Agent in writing
that the Borrower intends to prepay all or any portion (and so stating the
aggregate principal amount to be prepaid) of the DSR Loans then outstanding on a
day which is at least three (3) Business Days after the date of such notice. If
the Borrower delivers any such notice, the Borrower shall, not later than 12:00
noon, New York City time, on the prepayment date set forth in such notice,
prepay without premium or penalty the outstanding principal amount of the DSR
Loans so indicated in such notice, together with accrued interest to the date of
such prepayment on the principal amount so prepaid.

10

--------------------------------------------------------------------------------



        (b)   The Borrower agrees to indemnify each Bank and hold each Bank
harmless from any direct loss (but excluding any indirect, consequential or
incidental loss or damage), cost or reasonable out-of-pocket expense which such
Bank incurs as a result of a prepayment of any DSR Loan bearing interest at the
LIBOR Rate on a date which is not the last day of an Interest Period applicable
thereto.

        (c)   All prepayments made hereunder shall be applied by the Agent and
the Banks against the principal amount of outstanding DSR Loans (i) as long as
no Event of Default has occurred and is continuing, in the order as specified by
Borrower or, in the absence of such specification, in the order such DSR Loans
were made, and (ii) if an Event of Default has occurred and is continuing, in
the order as specified by the Agent or, in the absence of such specification, in
the order such DSR Loans were made.

        SECTION 2.9    Security.    The Obligations shall be secured by the
Security Documents, the rights and remedies in respect of which shall be
exercised pursuant to the Lease Indenture.

        SECTION 2.10    Payments.    (a) The Borrower shall make each payment
hereunder and under the DSR Notes not later than 1:00 P.M., New York City time,
on the day when due in United States dollars to the Agent at its address set
forth in Section 9.2, in immediately available funds; provided that,
notwithstanding the foregoing or anything else to the contrary herein, if such
payment is received after 1:00 P.M. but before 5:00 P.M. on the day when due,
then such payment will not be considered late but interest will accrue on such
payment amount for one additional day, and such additional accrued interest
shall be paid on the next Monthly Transfer Date. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal (including reimbursement of Drawings), interest or fees ratably (other
than amounts payable for the account of the Agent or the Issuing Bank pursuant
to Section 2.5(a), (d) or (e) or payable pursuant to Section 9.4) to the Banks
and like funds relating to the payment of any other amount payable to any Bank
to such Bank, in each case to be applied in accordance with the terms of this
Agreement.

        (b)   Unless the Agent receives notice from the Borrower before the date
on which any payment is due to the Banks hereunder that the Borrower will not
make such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date, and the Agent may, in reliance upon
such assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due to such Bank. If and to the extent that the
Borrower has not so made such payment in full to the Agent, each Bank shall
repay to the Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date on which such Bank repays such amount to
the Agent (i) for the first three (3) days of non-repayment, at the Federal
Funds Rate and (ii) thereafter, at the Federal Funds Rate plus 2.50% per annum.

        SECTION 2.11    Computation of Interest and Fees.    All computations of
interest and fees hereunder shall be made on the basis of a year of three
hundred sixty (360) days for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each calculation and each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

        SECTION 2.12    Payments on Non-Business Days.    Whenever any payment
hereunder or under any DSR Note is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be. If no due date is specified for
the payment of any amount payable by the Borrower hereunder, such amount shall
be due and payable not later than ten (10) Business Days after receipt by the
Borrower of written demand from the Agent for the payment thereof. In connection
with a LIBOR Rate Loan, if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding

11

--------------------------------------------------------------------------------




Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day.

        SECTION 2.13    Sharing of Payments, Etc.    If any Bank obtains any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of its Commitment or the DSR Loans made by it
(other than pursuant to Section 9.4) in excess of its ratable share of such
payments obtained by all of the Banks, then such Bank shall forthwith purchase
from the other Banks such participations in their Commitments or the DSR Loans
made by them as shall be necessary to cause such purchasing Bank to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from such other Banks shall be rescinded and such other
Banks shall repay to the purchasing Bank the purchase price to the extent of
such recovery together with an amount equal to each such other Bank's ratable
share (according to the proportion of (a) the amount of such Bank's required
repayment to (b) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 2.13 may, to the
fullest extent permitted by law and the terms of this Agreement, exercise all
its rights of payment with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.

        SECTION 2.14    Evidence of Debt.    (a) The indebtedness of the
Borrower resulting from all DSR Loans made by each Bank from time to time shall
be evidenced by an appropriate notation on the schedule, or a continuation
thereof, to the Debt Service Reserve Letter of Credit Promissory Note
substantially in the form of Exhibit B (each a "DSR Note"), delivered by the
Borrower to such Bank; provided, however, that the failure by any Bank to make
any such notation shall not affect the obligations of the Borrower under such
DSR Note or any other Letter of Credit Document.

        (b)   The books and accounts of the Agent shall be conclusive evidence,
absent manifest error, of the amounts of all Drawings, DSR Loans, fees, interest
and other amounts advanced, due, outstanding, payable or paid pursuant to this
Agreement or any DSR Note.

        SECTION 2.15    Increased Debt Service Reserve Letter of Credit
Costs.    If, after the date hereof, any introduction of or change in any
Applicable Law (including for purposes hereof, any directive, guideline or
requirement of any Governmental Authority (whether or not having the force of
law)) or in the interpretation thereof by any Governmental Authority charged
with the administration thereof either (a) imposes, modifies or makes applicable
any reserve, special deposit or similar requirement against letters of credit
issued by, or assets held by, or deposits or other liabilities in or for the
account of, the Agent, the Issuing Bank or any Bank or (b) imposes on the Agent,
the Issuing Bank or any Bank any other condition regarding this Agreement, the
Agent, the Issuing Bank, such Bank, the Debt Service Reserve Letter of Credit or
the DSR Loans, and the result of any event referred to in the preceding
clause (a) or (b) is to increase the cost to the Agent, the Issuing Bank or such
Bank of issuing or maintaining the Debt Service Reserve Letter of Credit or the
DSR Loans, reduce the amount of any payment receivable by the Agent, the Issuing
Bank or such Bank hereunder or reduce the rate of return on the Issuing Bank's
or any Bank's capital as a consequence of its obligations hereunder below that
which the Issuing Bank or such Bank (as the case may be) would have achieved but
for such circumstance, then, in each such case, upon demand by the Agent, the
Issuing Bank or such Bank, the Borrower shall pay to the Agent, the Issuing Bank
or such Bank, from time to time as specified thereby on the next scheduled
Monthly Transfer Date, additional amounts sufficient to compensate the Agent,
the Issuing Bank or such Bank for such increased costs, reduction in payments
receivable or reduction in rate of return. A certificate as to any such
additional amount or amounts submitted by Agent or by the Issuing Bank or a Bank
(as the case may be), through the Agent, to the Borrower and the other Banks
shall certify that similar demands have been made to other customers of

12

--------------------------------------------------------------------------------



the Agent, the Issuing Bank or such Bank (as the case may be) which are subject
to similar provisions and shall, in the absence of manifest error, be final and
conclusive. In determining such amount, the Agent, the Issuing Bank and each
Bank may use any reasonable averaging and attribution methods. Notwithstanding
the foregoing, the Borrower shall only be obligated to compensate the Agent, the
Issuing Bank or any Bank for any amount described in this Section 2.15 arising
or occurring during (i) any time period commencing not more than 90 days prior
to the date on which the Issuing Bank or such Bank notifies the Agent and the
Borrower, or on which the Agent notifies the Borrower, as the case may be, that
the Issuing Bank, such Bank or the Agent proposes to demand such compensation
and (ii) any time period during which, because of the unannounced retroactive
application of such statute, regulation or other basis, the Agent, the Issuing
Bank or such Bank, as the case may be, could not have known that such amount
might arise or accrue.

        SECTION 2.16    Capital Adequacy.    If the Agent, the Issuing Bank or
any Bank reasonably determines that compliance with any Applicable Law
(including for purposes hereof, any directive, guideline or requirement of any
Governmental Authority (whether or not having the force of law)) affects or
would affect the amount of capital required or expected to be maintained by the
Agent, the Issuing Bank or such Bank or any Person controlling the Agent, the
Issuing Bank or such Bank and that the amount of such capital is increased by or
based upon the existence of such Bank's Commitment or the issuance of the Debt
Service Reserve Letter of Credit or outstanding DSR Loans, then, upon demand by
the Agent, the Issuing Bank or such Bank, the Borrower shall pay to the Agent,
the Issuing Bank or such Bank (as the case may be), from time to time as
specified thereby, additional amounts sufficient to compensate the Agent, the
Issuing Bank or such Bank (as the case may be) in light of such circumstances,
to the extent that the Agent, the Issuing Bank or such Bank reasonably
determines such increase in capital to be allocable to the existence of such
Bank's Commitment or the issuance of the Debt Service Reserve Letter of Credit
or such DSR Loans. A certificate as to any such additional amount or amounts
submitted by the Agent or by the Issuing Bank or a Bank, through the Agent, to
the Borrower and the other Banks shall certify that similar demands have been
made to other customers of the Agent, the Issuing Bank or such Bank (as the case
may be) which are subject to similar provisions and shall, in the absence of
manifest error, be final and conclusive. In determining such amount, the Agent,
the Issuing Bank and each Bank may use any reasonable averaging and attribution
methods. Notwithstanding the foregoing, the Borrower shall only be obligated to
compensate the Agent, the Issuing Bank or any Bank for any amount described in
this Section 2.16 arising or occurring during (i) any time period commencing not
more than 90 days prior to the date on which the Issuing Bank or such Bank
notifies the Agent and the Borrower, or on which the Agent notifies the
Borrower, as the case may be, that the Issuing Bank, such Bank or the Agent
proposes to demand such compensation and (ii) any time period during which,
because of the unannounced retroactive application of such statute, regulation
or other basis, the Agent, the Issuing Bank or such Bank, as the case may be,
could not have known that such amount might arise or accrue.

        SECTION 2.17    Taxes.    (a) All payments, except as otherwise provided
in Section 2.17(c), by the Borrower of principal of, and interest on, the DSR
Notes and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by any Bank's net income, in each case,
imposed as a result of a connection between the Bank and the jurisdiction
imposing the tax (other than a connection arising solely from the Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) (such non-excluded items being called "Taxes"). In the
event that any withholding or deduction from any

13

--------------------------------------------------------------------------------




payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

          (i)  pay directly to the relevant authority the full amount required
to be so withheld or deducted;

         (ii)  within 30 days after such payment forward to the Agent an
official receipt or other documentation satisfactory to the Agent evidencing
such payment to such authority; and

        (iii)  pay to the Agent for the account of the Agent, the Issuing Bank
or the Banks (as the case may be) such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent, the
Issuing Bank and each Bank will equal the full amount the Agent, the Issuing
Bank and such Bank would have received had no such withholding or deduction been
required.

Moreover, if any Taxes are directly asserted against the Agent, the Issuing Bank
or any Bank with respect to any payment received by the Agent, the Issuing Bank
or such Bank hereunder, the Agent, the Issuing Bank or such Bank (as the case
may be) may pay such Taxes and, upon receipt of notice from the Agent, the
Issuing Bank or such Bank within 30 days after such payment, the Borrower will
promptly pay such additional amounts (including any penalties, interest or
expenses) as is necessary in order that the net amount received by such Person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Person would have received had no such Taxes been
asserted.

        (b)   If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Agent, for the account of the
respective Banks, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent, the Issuing Bank and the Banks for any
incremental Taxes, interest or penalties that may become payable by the Agent,
the Issuing Bank or any Bank as a result of any such failure.

        (c)   Each Bank that is not a United States person as defined in
Section 7701(a)(3) of the Code (a "Non-U.S. Bank") shall deliver to the Borrower
and the Agent two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the DSR Notes. Such forms shall be delivered
by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement. In addition, each Non-U.S. Bank shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Borrower at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). The Borrower shall not
be required to increase any such amounts payable to any Non-U.S. Bank with
respect to any Taxes (i) that are attributable to such Non-U.S. Bank's failure
to comply with the requirements of this Section 2.17(c) or (ii) that are United
States withholding taxes imposed on amounts payable to such Bank at the time the
Bank becomes a party to this Agreement, except to the extent that such Bank's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to
Section 2.17(a). Notwithstanding any other provision of this Section 2.17(c), a
Non-U.S. Bank shall not be required to deliver any form pursuant to this
Section 2.17(c) that such Non-U.S. Bank is not legally able to deliver.

14

--------------------------------------------------------------------------------



        SECTION 2.18    Change of Law.    (a) Notwithstanding any other
provision of this Agreement, if any Regulatory Change, or compliance by any Bank
with any Regulatory Change, makes it unlawful or impossible for any Bank to
make, maintain or continue its proportionate interest in the Debt Service
Reserve Letter of Credit or any DSR Loan (or commitments therefor), then such
Bank shall promptly give notice together with evidence thereof to the Borrower
and the Agent, and the Borrower shall pay forthwith all amounts outstanding,
accrued or payable under this Agreement to such Bank and cause such Bank to be
released from all obligations of such Bank under this Agreement.

        (b)   A Bank shall (consistent with legal and regulatory restrictions)
designate a different lending office for the DSR Loans (or commitments therefor)
or its participation in the Debt Service Reserve Letter of Credit affected
pursuant to this Section 2.18 before giving any notice to the Borrower and the
Agent pursuant to this Section 2.18 if such designation will avoid the need for
giving such notice and will not, in the sole opinion of such Bank, be
disadvantageous to such Bank, except that such Bank shall have no obligation to
designate a lending office located in the United States of America. If the
Borrower so requests within ten (10) days of receipt of the notice referred to
above (which notice is based on circumstances not generally applicable to United
States or foreign lenders making loans of the types contemplated hereunder),
such Bank shall (consistent with legal and regulatory restrictions) comply with
Section 2.20 hereof.

        SECTION 2.19    Non-Availability.    (a) If at any time dollar deposits
in the principal amount of any Bank's proportionate interest in, or obligation
under, any DSR Loan bearing interest at the LIBOR Rate are not available to such
Bank in the London interbank market for the next Interest Period, such Bank
shall so notify the Agent, who shall so notify the Borrower, and the obligation
of such affected Bank to make or continue or to convert DSR Loans into DSR Loans
bearing interest based on the LIBOR Rate shall be immediately suspended and
during such suspension be converted into an obligation to do the same with
respect to DSR Loans bearing interest at the Adjusted Base Rate; provided,
however, that outstanding DSR Loans bearing interest at the LIBOR Rate shall be
converted into DSR Loans bearing interest at the Adjusted Base Rate on the last
day of the then current Interest Period applicable to such DSR Loans.

        (b)   If at any time the interest rate then in effect based on the LIBOR
Rate does not adequately and fairly reflect, in the reasonable judgment of any
Bank, the cost for such Bank of advancing or maintaining its respective
proportionate interest in any DSR Loan bearing interest at the LIBOR Rate during
any Interest Period, then such Bank shall notify the Agent, who shall so notify
the Borrower, and interest on such Bank's proportionate share of the DSR Loans
shall for any subsequent Interest Period accrue at the Adjusted Base Rate.

        (c)   If the Borrower so requests after the suspension of a Bank's
obligation to make DSR Loans bearing interest at the LIBOR Rate under this
Section 2.19 for at least ten (10) consecutive Business Days based on
circumstances not generally applicable to United States or foreign lenders
making loans of the types contemplated hereunder, such Bank shall (consistent
with legal and regulatory restrictions) comply with Section 2.20 hereof.

        SECTION 2.20    Assignments by Banks.    (a) If (i) a Bank is required
to comply with this Section 2.20 after a request from the Borrower pursuant to
Section 2.17, 2.18 or 2.19 or (ii) the Borrower requests that the provisions of
this Section 2.20 apply to a Bank within ten (10) days after it receives a
notice from the Agent that (A) such Bank has failed to make available to the
Agent its portion of any DSR Loan on the date required to be made available to
the Agent pursuant to this Agreement after the Agent has made written demand
upon such Bank for such payment or (B) such Bank has provided the Agent with
notice that such Bank shall not make available to the Agent such portion of any
DSR Loan required to be made available to the Agent pursuant to this Agreement
or (C) such Bank has failed to reimburse the Agent pursuant to the terms of this
Agreement, such Bank shall assign all or a part of its proportionate share of
the DSR Loans and its commitment to make

15

--------------------------------------------------------------------------------



DSR Loans to a replacement Bank (which may be, but is not required to be, one of
the other Banks) designated by the Borrower, provided that any assignment or
transfer made by a Bank to a replacement Bank shall satisfy the following
conditions: (i) the Borrower shall promptly pay when due all reasonable fees and
expenses which such Bank incurs in connection with such transfer or assignment
and (ii) any assignment of all or part of the DSR Loans or obligations shall be
made without recourse, representation or warranty, and the Borrower shall cause
the replacement Bank to pay to the Agent for the account of the assigning Bank
in immediately available funds all amounts outstanding or payable under this
Agreement to each Bank assigning its interest in the DSR Loans.

        (b)   Each Bank agrees that as promptly as practicable after it has made
a determination to make a claim for amounts under Section 2.8(b), 2.15, 2.16 or
2.17 with respect to events or conditions arising after the date hereof, it
shall notify the Borrower of the same and use commercially reasonable efforts
(consistent with legal and regulatory restrictions and such Bank's internal
policies) to mitigate the effect of such provisions on the Borrower, including
(i) in the case of Section 2.15, 2.16 or 2.17, efforts to make, fund, issue or
maintain its DSR Loans or the Debt Service Reserve Letter of Credit, as
relevant, through another office of such Bank and (ii) in the case of
Section 2.8(b), efforts to reemploy amounts held by such Bank, in each case
(x) if as a result thereof the additional moneys which would otherwise be
required to be paid to such Bank pursuant to any of such provisions of this
Agreement would be reduced, or the illegality or other adverse circumstances
which would otherwise require a prepayment of such DSR Loans or the suspension
of the issuance of, or of drawings under, the Debt Service Reserve Letter of
Credit pursuant to any of such provisions would cease to exist, and (y) if, as
determined by such Bank in good faith, the making, funding, issuing or
maintaining of such DSR Loan or the Debt Service Reserve Letter of Credit, or
the making of drawings under the Debt Service Reserve Letter of Credit through
such other office would not otherwise adversely affect such Bank.

        SECTION 2.21    Reduction in Commitments/DSR Loans.    The Borrower
shall have the right to refinance all Commitments and all of the outstanding DSR
Loans, if any, in whole but not in part, without premium or penalty upon at
least ten (10) days' prior written notice to the Agent; provided, however, that
the Borrower agrees to indemnify each Bank and hold each Bank harmless from any
direct loss (but excluding any indirect, consequential or incidental loss or
damage), cost or reasonable out-of-pocket expense which such Bank incurs as a
result of a refinancing pursuant to this Section 2.21 of any DSR Loan bearing
interest at the LIBOR Rate on a date which is not the last day of an Interest
Period applicable thereto. In any refinancing of such Commitments, the Borrower
shall cause the Debt Service Reserve Letter of Credit to be released and
returned to the Issuing Bank.

        SECTION 2.22    Right of Set-off.    The Borrower hereby authorizes the
Issuing Bank and each Bank, upon the occurrence and during the continuance of
any Event of Default, at any time and from time to time, without notice to the
Borrower or any Person other than the Lease Indenture Trustee (any such notice
being hereby expressly waived by the Borrower to the extent it may legally do
so) to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held, and other
indebtedness at any time owing, by the Issuing Bank or such Bank (as the case
may be) in any of its offices, wherever located (whether such deposits or
indebtedness be in dollars or in any other currency), to or for the credit or
the account of the Borrower against any and all of the Obligations and
liabilities of the Borrower now or hereafter existing under this Agreement,
irrespective of whether or not the Agent shall have made any demand hereunder or
thereunder and although such Obligations may be contingent or unmatured. Each of
the Issuing Bank and the Banks agrees to promptly notify the Borrower of any
such set-off and application by such Person.

        SECTION 2.23    Minimum Amounts.    (a) Anything in this Agreement to
the contrary notwithstanding, the aggregate principal amount of DSR Loans
bearing interest based on the LIBOR Rate shall be in an amount at least equal to
$1,000,000 or in multiples of $1,000,000 in excess thereof and, if any DSR Loans
bearing interest based on the LIBOR Rate would otherwise be in a lesser

16

--------------------------------------------------------------------------------




principal amount for any period, such DSR Loans shall bear interest based on the
Adjusted Base Rate during such period.

        (b)   Not more than six (6) DSR Loans bearing interest at the LIBOR Rate
may be outstanding at one time.

ARTICLE III

CONDITIONS PRECEDENT

        SECTION 3.1    Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit.    The obligation of the Issuing Bank to issue the Debt
Service Reserve Letter of Credit is subject to the satisfaction of the following
conditions precedent:

        (a)   the Agent shall have received the following, each dated on or
before the Closing Date unless otherwise specified below, in form and substance
satisfactory to the Agent and in the number of originals or photostatic copies
reasonably required by the Agent:

          (i)  this Agreement and the DSR Notes duly executed by the Borrower;

         (ii)  a certificate of the Lease Indenture Trustee as to the incumbency
and specimen signatures of the officers of the Lease Indenture Trustee
authorized to make Drawings, to execute and present certificates under the Debt
Service Reserve Letter of Credit, and otherwise to communicate with the Agent
with respect thereto;

        (iii)  Amendment No. 1 to the Lease Indenture, substantially in the form
of Exhibit D, duly executed by the Borrower, the Lease Indenture Trustee and the
Security Agent;

        (iv)  a satisfactory report on the Facility from the Agent's independent
engineer;

         (v)  a base case project model demonstrating debt service coverages
satisfactory to the Agent over the term of this Agreement;

        (vi)  evidence that such actions necessary or appropriate to grant to
the Security Agent, for the benefit of the Lease Indenture Secured Parties (as
defined in the Lease Indenture) (including, without limitation, the Agent, the
Issuing Bank and the Banks), a first priority perfected security interest in the
Collateral (as defined in the Lease Indenture) have been taken, including,
without limitation, filings of appropriate financing statements under the
Uniform Commercial Code;

       (vii)  written opinions of counsel to the Borrower, the Owner Manager and
Homer City as to such matters as the Agent may reasonably request;

      (viii)  certified copies of the resolutions of the members of the Borrower
and/or the board of directors (or comparable governing body) of the Owner
Manager authorizing the Borrower to enter into this Agreement and each of the
other Letter of Credit Documents to which it is, or is to be, a party;

        (ix)  a certificate of an Authorized Officer of the Owner Manager
certifying the names, true signatures and incumbency of the officers of the
Owner Manager authorized to sign, on behalf of the Borrower, this Agreement and
the other Letter of Credit Documents to which the Borrower is, or is to be, a
party, and the other documents to be delivered hereunder and thereunder;

         (x)  copies of the certificate of formation and limited liability
company agreement of the Borrower, together with all amendments thereto,
certified by an Authorized Officer of the Owner Manager;

17

--------------------------------------------------------------------------------






        (xi)  good standing certificates with respect to the Borrower issued by
the Secretary of State of the State of Delaware and the Secretary of the
Commonwealth of Pennsylvania (or other evidence of good standing satisfactory to
the Agent) not earlier than the date ten (10) days prior to the Closing Date;
and

       (xii)  evidence that the Existing Reimbursement Agreement has been
irrevocably terminated, all obligations of the Borrower thereunder have been
paid in full, and, concurrently with the issuance of the Debt Service Reserve
Letter of Credit pursuant to the terms of this Agreement, the debt service
reserve letter of credit issued pursuant thereto has been surrendered for
cancellation to the issuing bank thereunder;

        (b)   concurrently with the issuance of the Debt Service Reserve Letter
of Credit, the Lease Indenture and the other Operative Documents shall be in
full force and effect;

        (c)   the Borrower shall have paid all accrued fees and expenses (as
provided in Sections 2.5 and 9.4) of the Agent, the Issuing Bank and the Banks
(including the reasonable accrued fees and disbursements of counsel to the Agent
and the Issuing Bank), to the extent that one or more statements for such fees
and expenses have been presented for payment;

        (d)   all of the representations and warranties of the Borrower made in
Article IV hereof shall be true and correct as of the Closing Date (unless such
representation or warranty relates solely to an earlier date, in which case such
representation and warranty shall be true and correct only as of such earlier
date), and the Agent shall have received a certificate of an Authorized Officer
of the Owner Manager certifying the foregoing;

        (e)   both before and after giving effect to the transactions
contemplated by this Agreement, no Lease Default or Lease Event of Default shall
have occurred and be continuing;

        (f)    both before and after giving effect to the transactions
contemplated by this Agreement, no Event of Loss, Lease Indenture Default, Lease
Indenture Event of Default, Default, Event of Default or event that, with the
giving of notice or the lapse of time or both, would constitute an Event of Loss
shall have occurred and be continuing, and the Agent shall have received a
certificate of an Authorized Officer of the Owner Manager certifying the
foregoing; and

        (g)   the Agent shall have received such other approvals, opinions,
evidence and documents (including financial statements of the Borrower) as it
may reasonably request and which are customary for transactions of the type
contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        (a)    Incorporation by Reference.    The Borrower hereby makes for the
benefit of the Agent, the Issuing Bank and the Banks all of the representations
and warranties of the Borrower made in Section 3.2 of the Participation
Agreement (unless any such representation and warranty expressly relates solely
to an earlier date, in which case such representation and warranty shall be true
and correct only as of such earlier date), in the form of such representations
and warranties as they exist on the date of this Agreement and as they may
hereafter be amended from time to time, but only to the extent that the
incorporation of any such amendments into this Agreement has been consented to
in accordance with Section 9.1. Such representations and warranties are
incorporated herein by reference as if set forth at length in this Agreement;
provided that each reference to the term "Agreement" therein shall be deemed to
be a reference to each of this Agreement and the DSR Notes; and with any other
appropriate substitutions designed to bestow upon the Agent, the Issuing Bank
and the Banks the benefit of such representations and warranties in the same
manner and to the same extent bestowed upon the other parties under the
Participation Agreement.

18

--------------------------------------------------------------------------------



        (b)    Regulations T, U and X.    The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Drawing or any DSR Loan will be used for a purpose
which violates, or would be inconsistent with, Regulation T, U or X. Terms for
which meanings are provided in Regulation T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

        (c)    Investment Company Act.    The Borrower is not subject to any
regulation as an "investment company" under the Investment Company Act of 1940,
as amended.

        (d)    The Obligations.    The Obligations are senior secured
Indebtedness of the Borrower ranking at least pari passu with all other secured
Indebtedness of the Borrower.

        (e)    Pension and Welfare Plans.    The Borrower has no Pension Plans.

        (f)    Subsidiaries.    The Borrower has no Subsidiaries or investments
in other Persons (other than the Lessor Estate).

        (g)    Amendment to Operative Documents.    As of the date hereof, there
have been no amendments to any of the Operative Documents since December 7, 2001
except as set forth on Schedule 2 hereto, copies of which have been delivered to
the Agent. After the date hereof, there will be no amendments to any of the
Operative Documents except in compliance with the terms of the Lease Indenture,
provided that copies of such amendments will have been delivered to the Agent.

ARTICLE V

COVENANTS

        So long as any Commitment is in effect, the Debt Service Reserve Letter
of Credit is outstanding or the Obligations remain unpaid, unless compliance has
been waived in accordance with Section 9.1:

        (a)   all of the covenants of the Borrower contained in Article VII of
the Participation Agreement and Article V and Article VI of the Lease Indenture,
in the form of such covenants as they exist as of the date of this Agreement and
as they may hereafter be amended from time to time, but only to the extent that
the incorporation of any such amendments into this Agreement has been consented
to in accordance with Section 9.1, are hereby incorporated and made applicable
by reference as if set forth at length in this Agreement; provided that each
reference to the term "Participation Agreement" or "Lease Indenture" therein
shall be deemed to be a reference to each of this Agreement and the DSR Notes;
each reference to the Lease Indenture Trustee or Security Agent therein shall be
deemed to be a reference to the Agent, the Issuing Bank and the Banks; and with
any other appropriate substitutions designed to bestow upon the Agent, the
Issuing Bank and the Banks the benefit of such covenants in the same manner and
to the same extent as in the Participation Agreement and the Lease Indenture,
and the Borrower shall observe and perform all of such incorporated covenants;

        (b)   the Borrower will not, without the prior written approval of the
Required Banks, terminate, amend or otherwise modify any provision of any
Operative Document if such termination, amendment or other modification would
affect the priority of payments from the Revenue Account under the Amended and
Restated Security Deposit Agreement in a manner adverse to the Agent, the
Issuing Bank or any Bank, amend the Rent Payment Dates in a manner adverse to
the Agent, the Issuing Bank or any Bank, or change the voting requirements under
the Lease Indenture in a manner adverse to the Agent, the Issuing Bank or any
Bank;

        (c)   the Borrower will furnish, or cause to be furnished, to the Agent
(i) copies of all financial statements, operating budgets, notices and other
information delivered by Homer City to the

19

--------------------------------------------------------------------------------






Owner Lessor or the Owner Participant pursuant to Article V of the Participation
Agreement and (ii) copies of all material notices delivered by the Facility
Lessee to the Owner Lessor pursuant to the Facility Lease, in each case promptly
after its receipt thereof from the Facility Lessee; and

        (d)   the Borrower shall not (i) directly or indirectly, sell, assign,
convey, lease, transfer or otherwise dispose of all or substantially all of the
Undivided Interest, in one or a series of transactions, to the Facility Lessee
or any other Person or Persons or (ii) permit the Facility Lessee to assume any
of the Lessor Notes, in each case unless all obligations of the Borrower under
this Agreement and the other Letter of Credit Documents to which the Borrower is
a party have been assumed by the Facility Lessee (or another Person or Persons
acceptable to the Agent, the Issuing Bank and the Banks) pursuant to
documentation in form, scope and substance satisfactory to the Agent, the
Issuing Bank and the Banks.

ARTICLE VI

DEFAULTS AND REMEDIES

        SECTION 6.1    Events of Default.    Each of the following shall
constitute an "Event of Default" hereunder:

        (a)   any amount in respect of costs and expenses due by the Borrower
under this Agreement shall not be paid in full within thirty (30) Business Days
following delivery of notice thereof to the Borrower; or

        (b)   any amount in respect of fees due by the Borrower under this
Agreement shall not be paid in full within five (5) Business Days following
delivery of notice thereof to the Borrower; or

        (c)   any amount due by the Borrower in respect of interest on any DSR
Loan shall not be paid in full within five (5) Business Days after its due date;
or

        (d)   any amount due by the Borrower in respect of principal of any DSR
Loan shall not be paid to the Agent in full within five (5) Business Days after
its due date; or

        (e)   any representation or warranty made by or on behalf of the
Borrower in this Agreement (including by incorporation by reference) or in any
certificate furnished to the Agent, the Issuing Bank or the Banks shall prove to
have been false or misleading in any respect as of the time made, confirmed or
furnished and the inaccuracy has had or is reasonably expected to have a
Material Adverse Effect and such misrepresentation shall continue uncured for
thirty (30) or more days from the date an Authorized Officer of the Borrower
obtains actual knowledge thereof;

        (f)    the Borrower shall fail to perform or observe any covenant or
agreement contained in (i) Section 7.2, 7.4, 7.6 or 7.11 of the Participation
Agreement or Section 6.1 of the Lease Indenture (as incorporated into
paragraph (a) of Article V of this Agreement) or (ii) paragraph (b) of Article V
of this Agreement, and such failure shall continue uncured for thirty (30) or
more days after an Authorized Officer of the Borrower has actual knowledge of
such failure; or

        (g)   the Borrower shall fail to perform or observe any of its covenants
contained (including by incorporation by reference) in any other provision of
this Agreement (other than those referred to in paragraphs (a), (b), (c), (d),
(e) and (f) above) and such failure shall continue uncured for sixty (60) or
more days after an Authorized Officer of the Borrower has actual knowledge of
such failure; provided that if the Borrower commences and diligently pursues
efforts to cure such default within such sixty (60) day period, the Borrower may
continue to effect such cure of the default (and such default shall not be
deemed as "Event of Default" hereunder) for an additional thirty (30) days so
long as the Borrower is diligently pursuing such cure; or

20

--------------------------------------------------------------------------------






        (h)   an "Event of Default" under any of paragraphs (a), (b), (c),
(d) or (g) of Section 7.1 of the Lease Indenture shall occur and be continuing;
or

        (i)    an "Event of Default" under any of paragraphs (e) or (f) of
Section 7.1 of the Lease Indenture shall occur and be continuing; or

        (j)    the Borrower shall fail to perform or observe any covenant or
agreement contained in paragraph (d) of Article V of this Agreement.

        SECTION 6.2    Remedies.    If any Event of Default (other than an Event
of Default specified in Section 6.1(i) hereof) shall have occurred and be
continuing, then the Agent (or, if applicable, the Issuing Bank) shall at the
request of the Required Banks take one or more of the following actions: (i) by
notice to the Borrower and the Lease Indenture Trustee, declare the Commitments
to be terminated, whereupon the same shall forthwith terminate, and, after
giving thirty (30) days' written notice to the beneficiary of the outstanding
Debt Service Reserve Letter of Credit, terminate the Debt Service Reserve Letter
of Credit; or (ii) declare the Obligations and all other amounts payable under
this Agreement and the DSR Notes to be immediately due and payable, whereupon
the Obligations and all such other amounts shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; or (iii) terminate the
ability of the Borrower to cause reinstatement of the Outstanding Amount through
the reimbursement of Drawings, as contemplated by the terms hereof. If any Event
of Default specified in Section 6.1(i) hereof shall have occurred and be
continuing, the Commitments shall terminate automatically, the full unpaid
amount of any outstanding Obligations and any other amounts payable under this
Agreement and the DSR Notes shall be immediately due and payable, and the
ability of the Borrower to cause reinstatement of the Outstanding Amount through
reimbursement of Drawings shall terminate automatically, in each case without
any further action, notice, demand or presentment. If an Event of Default
specified in paragraph (a) of Section 7.1 of the Lease Indenture shall occur and
be continuing and no other Event of Default shall have occurred and be
continuing, the Agent shall withhold from exercising its right to accelerate as
set forth in clause (ii) of this Section 6.2 for so long as the Lease Indenture
Trustee has not exercised any of its remedies with respect thereto under the
Lease Indenture; provided that, notwithstanding the foregoing, in no event shall
the Agent be required to withhold the exercise of such right to accelerate for a
period of time that is in excess of ninety (90) days.

ARTICLE VII

CHARACTER OF OBLIGATIONS

        SECTION 7.1    Obligations Absolute.    The Obligations shall be
absolute, unconditional and irrevocable and shall not be affected or impaired
under any circumstances whatsoever, including the following circumstances:

        (a)   any lack of validity or enforceability of any provision of any
Operative Document;

        (b)   any amendment or waiver of, or any consent to departure from, any
provision of any Operative Document;

        (c)   the existence of any claim, setoff, defense or other right that
the Borrower may have at any time against the Lease Indenture Trustee, any other
beneficiary of the Debt Service Reserve Letter of Credit (or any Person for whom
the Lease Indenture Trustee or any such beneficiary may be acting), any Bank,
the Issuing Bank, the Agent or any other Person, whether in connection with any
Operative Document, the transactions contemplated thereby or any unrelated
transaction;

21

--------------------------------------------------------------------------------






        (d)   any statement or signature in any certificate or other document
presented under the Debt Service Reserve Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect, or any such statement being
untrue or inaccurate in any respect whatsoever;

        (e)   any exchange, release or nonperfection of any Collateral or other
collateral, or any release, amendment or waiver of or consent to departure from
any Operative Document or any guaranty for any of the Obligations;

        (f)    payment by the Issuing Bank under the Debt Service Reserve Letter
of Credit against presentation of a draft or certificate that does not comply
with the terms of the Debt Service Reserve Letter of Credit;

        (g)   any issuance of additional Permitted Indebtedness or additional
Lessor Notes; and

        (h)   any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

        SECTION 7.2    No Personal Liability; Termination.    Except as may
otherwise specifically be provided in the Lease Indenture or in the
Participation Agreement, all payments to be made in respect of the Debt Service
Reserve Letter of Credit, the DSR Notes or under this Agreement shall be made
only from the Indenture Estate, and the Owner Lessor shall have no obligation
for the payment thereof except to the extent that there shall be sufficient
income or proceeds from the Indenture Estate to make such payments in accordance
with the terms of Section 3 of the Lease Indenture, and the Owner Participant
shall not have any obligation for payments in respect of the Debt Service Letter
of Credit, the DSR Notes or under this Agreement. The Issuing Bank, the Agent
and each Bank hereby each agree that it will look solely to the income and
proceeds from the Indenture Estate to the extent available for distribution to
the Issuing Bank, the Agent or such Bank, as the case may be, as herein provided
and that, except as expressly provided in the Lease Indenture or the
Participation Agreement, (x) none of the Owner Participant, the Owner Manager,
the Security Agent or the Lease Indenture Trustee, or any Affiliate of any
thereof, shall be personally liable to the Issuing Bank, the Agent or such Bank
for any amounts payable hereunder, under such DSR Note or for any performance to
be rendered under this Agreement, any DSR Note or any other Letter of Credit
Document or for any liability under this Agreement, any DSR Note or any other
Letter of Credit Document, and (y) such amounts shall be non-recourse to the
assets of each of the Owner Participant, the Security Agent, the Owner Manager
or the Lease Indenture Trustee, or any Affiliate of any thereof. Nothing
contained in this Section 7.2 limiting the liability of the Owner Lessor shall
derogate from the right of the Issuing Bank, the Agent or the Banks to proceed
against the Indenture Estate in accordance with the Lease Indenture to secure
and enforce all payments and obligations due hereunder and under the DSR Notes.

        In furtherance of the foregoing, to the fullest extent permitted by law,
the Issuing Bank, the Agent and each Bank (and each assignee of such Person), by
their acceptance thereof agrees, as a condition to its being secured under the
Lease Indenture, that neither they nor the Lease Indenture Trustee will exercise
any statutory right to negate the agreements set forth in this Section 7.2.

        Nothing herein contained shall be interpreted as affecting the
representations, warranties or agreements of the Owner Lessor expressly set
forth in the Participation Agreement or the Lessor LLC Agreement or this
Agreement.

        The Issuing Bank, the Agent and each Bank acknowledge and agree that
this Agreement (and the DSR Notes) shall terminate and shall be of no further
force or effect upon the termination of the Lease Indenture in accordance with
the proviso to Section 12.1 thereof (including upon any sale or other final
disposition by the Security Agent of all property constituting part of the
Indenture Estate and the final distribution by the Security Agent of all moneys
or other property or proceeds constituting part of the Indenture Estate in
accordance with the terms thereof).

22

--------------------------------------------------------------------------------




        SECTION 7.3    Limited Liability of Agent and Banks.    As among the
Borrower, the Agent, the Issuing Bank and the Banks, the Borrower assumes all
risks of the acts or omissions of the beneficiaries of the Debt Service Reserve
Letter of Credit with respect to the use of the Debt Service Reserve Letter of
Credit. Neither the Agent nor the Issuing Bank nor any Bank nor any of their
respective officers, directors, employees or agents shall be liable or
responsible for: (a) the use that may be made of the Debt Service Reserve Letter
of Credit or any acts or omissions of any beneficiaries of the Debt Service
Reserve Letter of Credit in connection with the Debt Service Reserve Letter of
Credit; (b) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted in connection with the Debt Service Reserve
Letter of Credit or of any endorsement thereon, even if such document or
endorsement should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (c) payment by the Issuing Bank against
presentation of any document that does not comply with the terms of the Debt
Service Reserve Letter of Credit, including failure of any document to bear any
reference or adequate reference to the Debt Service Reserve Letter of Credit; or
(d) any other circumstance whatsoever in making, delaying to make or failing to
make payment under the Debt Service Reserve Letter of Credit; provided, however,
that the Borrower shall have a claim against the Issuing Bank, and the Issuing
Bank shall be liable to the Borrower, to the extent of any direct, as opposed to
consequential, damages suffered by the Borrower that the Borrower proves were
the result of the Issuing Bank's willful misconduct or gross negligence in
paying under the Debt Service Reserve Letter of Credit or the Issuing Bank's
willful or grossly negligent failure to pay under the Debt Service Reserve
Letter of Credit after the presentation to it by the beneficiary of a draft and
certificate strictly complying with the terms and conditions of the Debt Service
Reserve Letter of Credit (unless the Issuing Bank in good faith believed itself
(based upon an opinion of counsel) to be prohibited by law or legal authority
from making such payment). In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept any document that appears on its face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

ARTICLE VIII

THE AGENT

        SECTION 8.1    Authorization and Action.    Each Bank hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent by the
terms hereof, together with such powers as are reasonably incidental thereto. As
to any matters not expressly provided for by the Letter of Credit Documents
(including enforcement of and collection under any Letter of Credit Document),
the Agent shall not be required to exercise any discretion or take any action,
but shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required Banks, and such instructions shall be binding upon all Banks and all
holders of DSR Notes; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to any Letter of Credit Document or Applicable Law. In performing its function
and duties hereunder, the Agent shall act solely as the agent of the Banks and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any other party
to any Operative Document.

        SECTION 8.2    Agent's Reliance, Etc.    Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with any
Letter of Credit Document, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Agent (a) may treat any Bank that has signed a Commitment Transfer Supplement as
the holder of the applicable portion of the Obligations; (b) may consult with
legal counsel (including counsel for the Borrower or any Affiliate thereof),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel,

23

--------------------------------------------------------------------------------




accountants or experts; (c) makes no warranty or representation to any Bank and
shall not be responsible to any Bank for any statements, warranties or
representations made in or in connection with any Letter of Credit Document or
other Operative Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Letter of Credit Document or other Operative Document on the part of the
Borrower or any Affiliate thereof or to inspect the property (including the
books and records) of the Borrower or any Affiliate thereof; (e) shall not be
responsible to any Bank for the due authorization, execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Letter of
Credit Document or other Operative Document or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of any Letter of Credit Document or other Operative Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or otherwise) believed by it to be genuine and
signed or sent by the proper party or parties.

        SECTION 8.3    Agent, Issuing Bank and Affiliates.    With respect to
its Commitment and participation in the Debt Service Reserve Letter of Credit,
Union Bank shall have the same rights and powers under this Agreement as any
other Bank and may exercise the same as though it were not the Issuing Bank or
the Agent; and the term "Bank" or "Banks" shall, unless otherwise expressly
indicated, include Union Bank in its individual capacity. Union Bank and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any Affiliate thereof and any Person that may do business with or own securities
of the Borrower or any Affiliate thereof, all as if Union Bank were not the
Issuing Bank or the Agent and without any duty to account therefor to the Banks.

        SECTION 8.4    Bank Credit Decision.    Each Bank acknowledges that it
has, independently and without reliance on the Agent, the Issuing Bank or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance on the Agent, the Issuing Bank or any other Bank and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under this Agreement.

        SECTION 8.5    Indemnification.    The Banks agree to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to the
respective principal amounts of the Obligations then held by each of them and/or
the respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may at
any time (including, without limitation, at any time following the payment of
any Obligations or termination of this Agreement) be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of any Letter
of Credit Document or other Operative Document or any action taken or omitted by
the Agent under any Letter of Credit Document or other Operative Document;
provided, however, that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each Bank
agrees to reimburse the Agent promptly upon demand for its ratable share of any
costs and expenses payable by the Borrower under Section 9.4, to the extent that
the Agent is not reimbursed for such costs and expenses by the Borrower.

        SECTION 8.6    Successor Agent.    The Agent may resign at any time by
giving written notice thereof to the Banks and the Borrower and may be removed
at any time with or without cause with the written approval of the Required
Banks. Upon any such resignation or removal, the Required Banks shall have the
right to appoint a successor Agent with the consent of the Borrower, which shall
not be unreasonably withheld. If no successor Agent has been so appointed by the
Required Banks, and has

24

--------------------------------------------------------------------------------




accepted such appointment, within thirty (30) days after the retiring Agent's
giving of notice of resignation or the Required Banks' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Banks, appoint a successor
Agent with the consent of the Borrower (which shall not be unreasonably
withheld), which successor Agent shall be a commercial bank organized under the
laws of the United States of America or of any state thereof and having a
combined capital and surplus of at least five hundred million dollars
($500,000,000). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Letter of Credit Document and the other Operative
Documents. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

        SECTION 8.7    Collateral.    (a) Except as expressly provided herein,
the Agent shall have no duty to take any affirmative steps with respect to the
collection of amounts payable in respect of the Collateral. The Agent shall
incur no liability as a result of any private sale of the Collateral.

        (b)   The Banks hereby consent, and agree upon written request by the
Agent to execute and deliver such instruments and other documents as the Agent
may deem desirable to confirm such consent, to the release of the Lien of the
Lease Indenture, including any release in connection with any sale, transfer or
other disposition of the Collateral or any part thereof, in accordance with the
Operative Documents.

ARTICLE IX

MISCELLANEOUS

        SECTION 9.1    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement or any DSR Note, or consent to any departure by the
Borrower therefrom, shall be effective unless in writing and signed or consented
to (in writing) by the Required Banks (and, in the case of amendments, the
Borrower), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed or consented to (in writing) by all of the Banks, do any of the
following: (a) waive any of the conditions specified in Article III;
(b) increase the Commitments of the Banks or subject the Banks to any additional
obligations; (c) reduce the principal of, or interest on, the DSR Loans or any
fees or other amounts payable hereunder; (d) postpone any date fixed for
(i) payment of principal of, or interest on, the DSR Loans, (ii) reimbursement
of Drawings under the Debt Service Reserve Letter of Credit or (iii) payment of
fees or other amounts payable hereunder; (e) change the percentage of the
Commitments or of the DSR Loans outstanding, or the number of Banks, required
for the Banks or any of them to take any action hereunder; or (f) amend this
Section 9.1; and provided further, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Agent or the Issuing Bank, as
applicable, in addition to the Persons required above to take such action,
affect the rights or duties of the Agent or the Issuing Bank, as applicable,
under this Agreement or any other Letter of Credit Document, and (B) without
limitation of the foregoing clause (A), no amendment, waiver or consent with
respect to Section 2.2(b), 2.2(c), 2.2(d), 2.7(b) or 2.7(c) shall be effective
unless in writing and signed by the Issuing Bank, in addition to the Persons
required above to take such action.

        SECTION 9.2    Notices, Etc.    All notices and other communications
provided for hereunder shall be in writing (including by telecopier) and shall
be mailed, telecopied or delivered, if to the Borrower, to it c/o Wells Fargo
Bank Northwest, National Association, 213 Court Street, Middletown, CT 06457,
Attention: Corporate Trust Services, telephone no. (860) 704-6216, telecopy no.
(860) 704-6219, with a copy to: 79 South Main Street, Third Floor, Salt Lake
City, UT 84111, Attention: Corporate Trust

25

--------------------------------------------------------------------------------




Services, telephone no. (801) 246-5630, telecopy no. (801) 246-5053, and with a
copy to the Owner Participant, General Electric Capital Corporation, 120 Long
Ridge Road, Stamford, Connecticut 06927, Attention: Manager Energy Portfolio and
Amy Fisher, Esq.; if to Union Bank, in its capacity as the Agent, the Issuing
Bank or a Bank, to it at 445 South Figueroa Street, Los Angeles, California
90071, telephone no. 213-236-6225, telecopy no. (213) 236-4096, Attention:
Robert Cole; if to any other Bank, to it at the address or telecopy number set
forth below its name on the signature pages hereof or in the Commitment Transfer
Supplement by which it became a party hereto, as applicable; or, as to each
party, to it at such other address or telecopy number as designated by such
party in a written notice to the other parties. All such notices and
communications shall be deemed received, (a) if personally delivered, upon
delivery, (b) if sent by first-class mail, on the third Business Day following
deposit into the mails and (c) if sent by telecopier, upon acknowledgment of
receipt thereof by the recipient, except that notices and communications to the
Agent pursuant to Article II or VIII shall not be effective until received by
the Agent.

        SECTION 9.3    No Waiver; Remedies.    No failure on the part of the
Agent, the Issuing Bank or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, and no single or partial
exercise of any such right shall preclude any other or further exercise thereof
or the exercise of any other right. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

        SECTION 9.4    Costs and Expenses.    The Borrower agrees to pay on
demand on the Monthly Transfer Date immediately following such demand (provided
such demand is made at least five (5) Business Days prior thereto, or if not, on
the next succeeding Monthly Transfer Date) (a) all reasonable costs and expenses
of the Agent and the Issuing Bank in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the DSR
Notes and the other documents to be delivered hereunder, including (i) the
reasonable fees and out-of-pocket expenses of one counsel for the Agent and the
Issuing Bank with respect thereto and with respect to advising the Agent and the
Issuing Bank as to their rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under this Agreement, the
other Operative Documents and the other documents to be delivered hereunder and
(ii) the reasonable fees and expenses of any consultants, auditors or
accountants engaged by the Agent with the written consent (which shall not be
unreasonably withheld) of the Borrower pursuant hereto and (b) all reasonable
costs and expenses of the Agent, the Issuing Bank and the Banks (including
reasonable counsel fees and expenses of the Agent and the Banks) in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the other Operative Documents and the other
documents to be delivered hereunder, whether in any action, suit or litigation,
any bankruptcy, insolvency or similar proceeding or otherwise. In addition, the
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of the aforementioned documents, and the Borrower agrees to indemnify
and hold the Agent, the Issuing Bank and the Banks harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay any of the foregoing to the extent the Borrower had notice
thereof.

        SECTION 9.5    Application of Moneys.    If any sum paid or recovered in
respect of the Obligations is less than the amount then due, the Agent may apply
that sum to principal, interest, fees or any other amount due under this
Agreement in such proportions and order and generally in such manner as the
Agent shall reasonably determine.

        SECTION 9.6    Severability.    Any provision of this Agreement that is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions of this Agreement or affecting the validity, enforceability or
authorization of such provision in any other jurisdiction.

26

--------------------------------------------------------------------------------




        SECTION 9.7    Limitation of Liability.    (a) Notwithstanding anything
to the contrary contained in this Agreement and the other Operative Documents,
the liability and obligation of the Borrower to perform and observe and make
good the obligations contained in this Agreement and the other Operative
Documents shall not be enforced by any action or proceeding wherein damages or
any money judgment or any deficiency judgment or any judgment establishing any
personal obligation or liability shall be so sought, collected or otherwise
obtained, in each such case, against any officer, director, member, or
shareholder or related Person of the Borrower, and the Agent, for itself and its
successors and assigns, and on behalf of the Banks, irrevocably waives any and
all right to sue for, seek or demand any such damages, money judgment,
deficiency judgment or personal judgment against any officer, director, member,
or shareholder or related Person of the Borrower under or by reason of or in
connection with this Agreement and agrees to look solely to the Indenture Estate
(as provided in Section 7.2) for the enforcement of such liability and
obligation of the Borrower.

        (b)   In addition, no director, officer, employee, incorporator, member,
shareholder or Affiliate of the Owner Lessor, as such, shall have any liability
for any obligations of the Owner Lessor under the Debt Service Reserve Letter of
Credit, the DSR Notes or this Agreement or for any claim based on, in respect
of, or by reason of, such obligations or their creation. The Issuing Bank, the
Agent and each Bank hereby waives and releases all such liability. The waiver
and release are part of the consideration for the Owner Lessor entering into
this Agreement. Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the Commission that such a waiver
is against public policy.

        (c)   The Owner Manager is executing this Agreement and each DSR Note on
behalf of the Owner Lessor solely in its capacity as Owner Manager under the
Lessor LLC Agreement and not in its individual capacity and in no case shall
Wells Fargo (or any successor entity acting as Owner Manager under the Lessor
LLC Agreement) be personally liable for or on account of any of the statements,
representations, warranties, covenants or obligations stated to be those of the
Owner Lessor or the Owner Manager hereunder, all such liability, if any, being
expressly waived by the parties hereto and any Person claiming by, through, or
under such party; provided, however, that Wells Fargo (or any such successor
Owner Manager) shall be personally liable hereunder for its own gross negligence
or willful misconduct or for its breach of its covenants, representations and
warranties contained herein, to the extent covenanted or made in its individual
capacity.

        SECTION 9.8    Binding Effect.    This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Agent, the Issuing Bank, the Banks
and the Indemnified Parties and their respective successors and assigns, except
that the Borrower shall not have the right to assign any of its rights and
obligations hereunder without the prior written consent of the Required Banks,
and, except as provided in Section 9.9, no Bank other than the Issuing Bank
shall have the right to assign any of its rights and obligations hereunder.

        SECTION 9.9    Assignments and Participations.    (a) Any Bank may at
any time (with the consent of the Agent, such consent not to be unreasonably
withheld or delayed, and the consent of the Issuing Bank, such consent not to be
unreasonably withheld or delayed) sell to one or more banks or other entities (a
"Purchasing Bank") all or any part of its rights and obligations under this
Agreement and the DSR Notes (which, except in the case of an assignment to a
Person that, immediately before such assignment, was a Bank, shall be equal to
at least $1,000,000 or, if less, the entire remaining amount of the transferor
Bank's rights and obligations hereunder) pursuant to a Commitment Transfer
Supplement executed by such Purchasing Bank, such transferor Bank, the Agent and
the Issuing Bank. Upon (x) such execution of such Commitment Transfer
Supplement, and (y) delivery of a copy thereof to the Borrower and payment of
the amount of its participation to the Agent or such transferor Bank, such
Purchasing Bank shall for all purposes be a Bank party to this Agreement and
shall have all the rights and obligations of a Bank under this Agreement, to the
same extent as if it were an original party hereto with the Ratable Share as set
forth in such Commitment Transfer Supplement, which shall

27

--------------------------------------------------------------------------------




be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Bank and the resulting
adjustment of Ratable Shares arising from the purchase by such Purchasing Bank
of all or a portion of the rights and obligations of such transferor Bank under
this Agreement and the DSR Notes. Upon the consummation of any transfer pursuant
to this Section 9.9, the transferor Bank, the Agent and the Borrower shall make
appropriate arrangements so that, if required, replacement DSR Notes are issued
to such transferor Bank and new DSR Notes or, as appropriate, replacement DSR
Notes, are issued to such Purchasing Bank, in each case, in principal amounts
reflecting their Commitments. An assignment fee of $3,500 shall be paid to the
Agent by the Purchasing Bank or the transferor Bank in connection with each
assignment hereunder.

        (b)   Any Bank may, from time to time, sell or offer to sell
participating interests in any DSR Loans owing to such Bank, any DSR Notes held
by such Bank, any Commitment of such Bank or any other interests and obligations
of such Bank hereunder, to one or more banks or other entities (each, a
"Participant"), on such terms and conditions as may be determined by the selling
Bank, without the consent of or notice to the Borrower, and the grant of such
participation shall not relieve any Bank of its obligations, or impair the
rights of any Bank, hereunder. In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank shall remain solely
responsible for the performance of such Bank's obligations under this Agreement,
such Bank shall remain the holder of any such DSR Notes for all purposes under
this Agreement, the Borrower, the Agent and the Issuing Bank will continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement and such Bank shall retain the sole right
and responsibility to exercise the rights of such Bank, and enforce the
obligations of the Borrower, including, without limitation, the right to approve
any amendment, modification, supplement or waiver of any provision of any Letter
of Credit Document and the right to take action under Article VI hereof, and
such Bank shall not grant any such Participant any voting rights or veto power
over any such action by such Bank under this Agreement (provided that such Bank
may agree not to consent to any modification, amendment or waiver of this
Agreement, without the consent of the Participant, that would alter the
principal of or interest on the DSR Loans, postpone the date fixed for any
payment of principal of or interest on the DSR Loans or extend the term of any
Commitment; provided further that if any Participant refuses to consent to any
such modification, amendment or waiver of this Agreement, such Bank may purchase
the participating interests from such non-consenting Participant). No
Participant shall have any rights under this Agreement to receive payment of
principal of or interest on any DSR Loan except through a Bank and as provided
in this Section 9.9. The Borrower agrees that, upon the occurrence and during
the continuance of any Event of Default, each Participant shall have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and any DSR Notes as set forth in Section 2.22 hereof to the same
extent as if the amount of its participating interest was owing directly to it
as a Bank under this Agreement or any DSR Notes. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 hereof with respect to its participation granted hereunder; provided that
no Participant shall be entitled to receive any greater amount pursuant to such
Sections than the Bank transferring such participation would have been entitled
to receive in respect of the amount of the participation transferred to such
Participant had no such transfer occurred.

        (c)   Any Bank may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.9, disclose
to the Purchasing Bank or Participant or proposed Purchasing Bank or Participant
any information relating to the Borrower furnished to such Bank by or on behalf
of the Borrower; provided, however, that prior to any such disclosure, the
Person receiving such disclosure shall sign such confidentiality agreements as
is customary for financings of this kind.

28

--------------------------------------------------------------------------------






        SECTION 9.10    Indemnification.    The Borrower agrees to indemnify and
hold harmless the Agent, the Issuing Bank and each Bank and, in their capacity
as such, each of their respective officers, directors, shareholders, controlling
persons, employees, agents and servants (each an "Indemnified Party") from and
against any and all claims, damages, losses, liabilities, obligations,
penalties, actions, causes of action, judgments, suits, costs, expenses or
disbursements (including, without limitation, reasonable attorneys' and
consultants' fees and expenses) (collectively, "Damages") whatsoever that such
Indemnified Party may incur (or that may be claimed against such Indemnified
Party by any Person) by reason of (a) any untrue statement or alleged untrue
statement of any material fact concerning the Borrower or the Collateral, or the
omission or alleged omission to state any fact concerning the Borrower or the
Collateral necessary to make any such statement, in light of the circumstances
under which it was made, not misleading; (b) the issuance and delivery of the
DSR Notes; (c) the use of the proceeds of any Drawing; (d) any reasonable action
taken by such Indemnified Party in protecting and enforcing the rights and
remedies of the Agent, the Issuing Bank and the Banks under the Letter of Credit
Documents and the other Operative Documents; (e) subject to Section 7.3, the
execution, delivery or transfer of, or payment or failure to pay under, the Debt
Service Reserve Letter of Credit; (f) any claim of any Person with respect to
any finder's fee, brokerage commission or other similar sum due in connection
with any Letter of Credit Document or other Operative Document; or (g) any
failure by the Borrower to comply with any environmental laws; provided,
however, that the Borrower shall not be required to indemnify an Indemnified
Party for any Damages to the extent caused by such Indemnified Party's willful
misconduct or gross negligence or breach of such Indemnified Party's obligations
under any of the Letter of Credit Documents. If any action, suit or proceeding
arising from any of the foregoing is brought against any Indemnified Party, such
Indemnified Party shall promptly notify the Borrower in writing, enclosing a
copy of all papers served, but the omission so to notify the Borrower of any
such action shall not relieve the Borrower of any liability that it may have to
any Indemnified Party under this Section 9.10; provided, however, that the
Borrower shall not be liable for any settlement of any such action effected
without the Borrower's prior written consent. In case any such action shall be
brought against any Indemnified Party and it shall notify the Borrower of the
commencement thereof, the Borrower shall be entitled to participate in and, to
the extent that it shall wish, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnified Party, and after notice from the
Borrower to such Indemnified Party of the Borrower's election so to assume the
defense thereof. The Borrower shall not be liable to such Indemnified Party for
any subsequent legal or other expenses attributable to such defense, except as
provided below, other than reasonable costs of investigation subsequently
incurred by such Indemnified Party in connection with the defense thereof. The
Indemnified Party shall have the right to employ its own counsel in any such
action, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the employment of counsel by such Indemnified
Party has been authorized by the Borrower, (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Borrower and the Indemnified Party in the conduct of the defense of such action
(in which case the Borrower shall not have the right to direct the defense of
such action on behalf of the Indemnified Party) or (iii) the Borrower shall not
in fact have employed counsel reasonably satisfactory to the Indemnified Party
to assume the defense of such action.

        SECTION 9.11    Further Assurances.    The Borrower agrees to take all
such actions as the Agent shall reasonably request in order to enable the
Issuing Bank, the Banks and the Agent to be entitled to all of the benefits of
the Lease Indenture Secured Parties (as defined in the Lease Indenture) under
the Security Documents.

        SECTION 9.12    GOVERNING LAW.    THIS AGREEMENT AND THE DSR NOTES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

29

--------------------------------------------------------------------------------




        SECTION 9.13    Consent to Jurisdiction and Venue.    Each of the
parties hereto irrevocably (i) agrees that any suit, action or other legal
proceeding arising out of or relating to this Agreement may be brought in any
court of the State of New York or any court of the United States of America
located in the State of New York, (ii) consents, for itself and in respect of
its property, to the jurisdiction of each such court in any such suit, action or
proceeding and (iii) waives any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum. Each of the parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section 9.13 shall affect the right of any party hereto to serve legal process
in any other manner permitted by law.

        SECTION 9.14    Headings.    The section and subsection headings used
herein have been inserted for convenience of reference only and do not
constitute matters to be considered in interpreting this Agreement.

        SECTION 9.15    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

        SECTION 9.16    Waiver of Jury Trial.    THE BORROWER, THE AGENT THE
ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF
THE LETTER OF CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

        SECTION 9.17    Patriot Act Notice.    Each Bank and the Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the "Patriot Act"), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank or the Agent, as applicable, to identify the Borrower
in accordance with the Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

30

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.

    HOMER CITY OL1 LLC
 
 
By:
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly provided herein, but solely as Owner Manager
 
 
By:
 
/s/  ROBERT L. REYNOLDS      

--------------------------------------------------------------------------------

Name: Robert L. Reynolds
Title: Vice President

DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (OLI)

--------------------------------------------------------------------------------



Commitment


--------------------------------------------------------------------------------

   
   
$13,588,520.83   UNION BANK OF CALIFORNIA, N.A., as Agent, Issuing Bank and as a
Bank
 
 
By:
 
/s/  ROBERT J. COLE      

--------------------------------------------------------------------------------

Name: Robert J. Cole
Title: Vice President

DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (OLI)

--------------------------------------------------------------------------------



EXHIBIT A

Form of Debt Service Reserve Letter of Credit

Union Bank of California, N.A.
1980 Saturn Street, V01-519
Monterey Park, California 91755-7417
Attention: Standby Letter of Credit Section   Irrevocable Standby Letter of
Credit No. [            ]
Date and Place of Issue:
 
Date and Place of Expiry:
Union Bank of California, N.A.
Monterey Park, California
April 1, 2005
 
Union Bank of California, N.A.
Monterey Park, California
April 1, 2010
 
 
Applicant:
 
 
Homer City OL1 LLC
c/o Wells Fargo Bank Minnesota, N.A.
Corporate Trustee Services
MAC; N2691-090
213 Court Street
Middletown, CT 06457
Beneficiary:

The Bank of New York, as successor to the
    United States Trust Company of
    New York, as Lease Indenture Trustee
385 Rifle Camp Road
West Paterson, NJ 07424
Attn: Christopher J. Grell
 
Amount: U.S.$13,588,520.83, but not to exceed for any applicable period set
forth on Schedule I hereto the aggregate amount for such period set forth
therein
 
 
Credit Available With:
    Union Bank of California, N.A.
 
 
By:
 
Against Presentation of the Documents Detailed Herein Drawn on Union Bank of
California, N.A.

Ladies and Gentlemen:

        At the request and for the account of Homer City OL1 LLC, a Delaware
limited liability company (the "Applicant"), pursuant to that certain Debt
Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
April 1, 2005, among the Applicant, certain financial institutions (the "Banks")
party thereto, Union Bank of California, N.A., as agent for the Banks, and Union
Bank of California, N.A., as Issuing Bank (as the same may from time to time be
supplemented, amended or otherwise modified, the "Reimbursement Agreement"), we
establish this irrevocable standby letter of credit (the "Letter of Credit") in
your favor in the amount of $13,588,520.83 (as from time to time reduced as
provided in this Letter of Credit, the "Stated Amount"), of which the aggregate
amount available for drawing pursuant to the terms of this Letter of Credit
shall not exceed, as of any date within the applicable period set forth in
Schedule I hereto, the amount set forth on Schedule I for such period (as from
time to time reduced or reinstated as provided in this Letter of Credit, the
"Outstanding Amount"), available against presentation of a dated drawing request
drawn on Union Bank of California, N.A., manually signed by an authorized
officer of the Beneficiary (who is identified or

A-1

--------------------------------------------------------------------------------




purported to be as such) appropriately completed in the form of Annex 1 hereto
and sent by such authorized officer.

        The above drawing request and all communications with respect to this
Letter of Credit shall be in writing, addressed to us at 1980 Saturn Street,
V01-519, Monterey Park, California 91755-7417, Attention: Standby Letter of
Credit Section (or at such other address in California as we may designate in a
written notice delivered to you), referencing this Irrevocable Standby Letter of
Credit No. [                        ] and presented to us by delivery in person
at such address or by facsimile transmission at (323) 720-2773, confirmed in
each case by telephone at (323) 720-7957; provided that the original of the
above drawing request or such communications, as the case may be, shall be sent
to us at such address by overnight courier for receipt by us within one
(1) Business Day of the date of any such facsimile transmission.

        If the drawing request is presented to us, prior to the Stated
Expiration Date (as defined below), in compliance with the terms of this Letter
of Credit at such address by 11:00 a.m., Los Angeles, California time, on any
Business Day, payment will be made not later than 9:30 a.m., Los Angeles,
California time, on the next (or, in the case of a presentation of any drawing
request after 11:00 a.m., Los Angeles, California time, on the second next)
Business Day after presentation. Payment under this Letter of Credit shall be
made in immediately available funds by wire transfer to such account as may be
designated by the Beneficiary in the applicable drawing request.

        As used in this Letter of Credit, "Business Day" means any day on which
commercial banks located in Los Angeles, California are not required or
authorized to remain closed.

        This Letter of Credit shall expire at 4:00 p.m., Los Angeles, California
time, on the date of expiry set forth above (the "Stated Expiration Date").

        Notwithstanding the foregoing, we may at any time, subject to the
provisions of the Reimbursement Agreement, terminate this Letter of Credit by
giving The Bank of New York, as successor to the United States Trust Company of
New York, as Lease Indenture Trustee (in such capacity, the "Lease Indenture
Trustee") under the Lease Indenture referred to in the Reimbursement Agreement,
written notice thereof in the form of Annex 2 hereto by delivery in person or
facsimile transmission (with written confirmation by overnight courier for
receipt by the Beneficiary within two (2) Business Days) addressed to The Bank
of New York, as successor to the United States Trust Company of New York, at 385
Rifle Camp Road, West Paterson, NJ 07424, Attn: Corporate Trust Department,
telephone no. (973) 357-7829, telecopy no. (973) 357-7840, at least thirty
(30) days prior to termination, whereupon the Beneficiary is authorized to draw
on us prior to such termination the Outstanding Amount of this Letter of Credit
by presentation to us, in the manner and at the address specified in the fourth
preceding paragraph, of a drawing request appropriately completed in the form of
Annex 1 hereto and sent and signed by the Beneficiary's authorized officer.

        This Letter of Credit is effective immediately.

        In the event that a drawing request fails to comply with the terms of
this Letter of Credit we shall provide the Beneficiary prompt notice of same
stating the reasons therefor and shall upon your instructions hold any
non-conforming drawing request and other documents at your disposal or return
any non-conforming drawing request and other documents to the Beneficiary at the
address set forth above. Upon being notified that the drawing was not effected
in compliance with this Letter of Credit, the Beneficiary may attempt to correct
such noncomplying drawing request in accordance with the terms of this Letter of
Credit.

        This Letter of Credit sets forth in full the terms of our undertaking
and this undertaking shall not in any way be modified, amended, limited or
amplified by reference to any document, instrument or agreement referred to
herein, except for the drawing requests and certificates referred to herein.

A-2

--------------------------------------------------------------------------------




        This Letter of Credit may be transferred upon presentation to us of a
signed transfer certificate in the form of Annex 3 accompanied by this Letter of
Credit, in which the Beneficiary irrevocably transfers to such transferee all of
its rights hereunder, whereupon we agree to either issue a substitute letter of
credit to such successor or endorse the reverse of this Letter of Credit.

        Partial drawings under this Letter of Credit are allowed and each such
partial drawing shall immediately reduce the Outstanding Amount thereafter
available hereunder for drawings under this Letter of Credit. The Outstanding
Amount so reduced shall be reinstated as provided in Sections 2.2(b) and 2.7(c)
of the Reimbursement Agreement and we shall so advise the Beneficiary in a
certificate in the form of Annex 4 hereto. In addition, the Outstanding Amount
shall be reduced as provided in Section 2.7(b) of the Reimbursement Agreement,
subject to reinstatement as provided in Section 2.7(c) of the Reimbursement
Agreement. In addition, the Outstanding Amount shall be reduced or increased
(and, if applicable, the Stated Amount shall be reduced) as provided in Sections
2.2(b) and 2.2(c) of the Reimbursement Agreement to the extent that we so advise
the Beneficiary pursuant to a certificate in the form of Annex 5 hereto,
provided that the Outstanding Amount shall at no time exceed the Stated Amount
in effect from time to time.

        All banking charges are for the account of the Applicant.

        All drawing requests under this Letter of Credit must bear the clause:

        "Drawn under Union Bank of California, N.A., Irrevocable Standby Letter
of Credit Number [                        ] dated April 1, 2005."

        We hereby engage with you that a drawing request drawn strictly in
compliance with the terms of this Letter of Credit and any amendments thereto
shall meet with due honor upon presentation.

        This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication Number 500 (the "Uniform Customs"), with the exception of Article 41
and the first sentence of Article 48(g) thereof. As to matters not covered by
the Uniform Customs, this Letter of Credit shall be governed by and construed in
accordance with the laws of the State of New York.

        We irrevocably agree with you that any legal action or proceeding with
respect to this Letter of Credit shall be brought in the courts of the State of
New York in the County of New York or of the United States of America in the
Southern District of New York. By signing this Letter of Credit, we irrevocably
submit to the jurisdiction of such courts solely for the purposes of this Letter
of Credit. We hereby waive, to the fullest extent permitted by law, any
objection we may now or hereafter have to the laying of venue in any such action
or proceeding in any such court.

    Very truly yours,
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

A-3

--------------------------------------------------------------------------------



SCHEDULE I

Outstanding Amount

Six-Month Period Following the Date Set Forth Below:


--------------------------------------------------------------------------------

  Outstanding Amount

--------------------------------------------------------------------------------

October 1, 2004   $ 13,087,509.12 April 1, 2005   $ 12,980,947.17 October 1,
2005   $ 13,049,285.23 April 1, 2006   $ 12,935,085.40 October 1, 2006   $
12,929,035.57 April 1, 2007   $ 12,811,456.09 October 1, 2007   $ 13,143,876.60
April 1, 2008   $ 13,007,988.86 October 1, 2008   $ 12,935,701.12 April 1, 2009
  $ 12,797,035.98 October 1, 2009   $ 13,588,520.83

A-4

--------------------------------------------------------------------------------



ANNEX 1

Drawn under Union Bank of California, N.A.,
Irrevocable Standby Letter of Credit Number [                        ]
dated April 1, 2005

DRAWING REQUEST

[Date]

Union Bank of California, N.A.
1980 Saturn Street, V01-519
Monterey Park, California 91755-7417
Attention: Standby Letter of Credit Section

Ladies and Gentlemen:

        The undersigned hereby draws on Union Bank of California, N.A.,
Irrevocable Standby Letter of Credit No. [                        ] (the "Letter
of Credit") dated April 1, 2005, issued by you in favor of us in connection with
that certain Indenture of Trust and Security Agreement (LI1), dated as of
December 7, 2001 (as amended, supplemented or otherwise modified from time to
time, the "Lease Indenture"), among Homer City OL1 LLC, The Bank of New York, as
successor in interest to United States Trust Company of New York, as Lease
Indenture Trustee, and The Bank of New York, as Security Agent. Any capitalized
term used herein and not defined herein shall have its respective meaning as set
forth in the Letter of Credit or the Lease Indenture, as applicable.

        In connection with this drawing, we hereby certify that:

A)This drawing in the amount of US$                        is being made
pursuant to Union Bank of California, N.A., Irrevocable Standby Letter of Credit
No. [                        ] issued to the Lease Indenture Trustee pursuant to
the Reimbursement Agreement;

[Use at least one or more of the following forms of paragraph B, as applicable]

B)After the transfer of monies on deposit in the Debt Service Reserve Account in
respect of the Lessor Notes and the application of funds pursuant to Section 3.1
of the Lease Indenture, there are insufficient monies to pay the [interest]
[and] [principal] due on the Lessor Notes pursuant to the Lease Indenture on
such date (whether due at stated maturity, at acceleration or otherwise);


or

B)The long-term unsecured debt rating of Union Bank of California, N.A. has
fallen below "A" as determined by Standard & Poor's Ratings Services, a division
of The McGraw-Hill Companies, Inc., and below "A2" as determined by Moody's
Investors Service, Inc. and Homer City OL1 LLC has failed to provide us with a
substitute letter of credit from another Acceptable Credit Provider or other
Acceptable Credit Support within thirty (30) days of such downgrade;


or

B)We have received a Notice of Action and an Event of Default exists and is
continuing (as each such term is defined in the Lease Indenture), and such
notice remains in effect on the date of this drawing and we have been directed
by the Required Lease Indenture Secured Parties to draw on this Letter of
Credit;


or

A-5

--------------------------------------------------------------------------------



B)The Stated Expiration Date will occur within thirty (30) days of the date
hereof and Homer City OL1 LLC has failed to deliver a replacement or renewal
letter of credit letter from an Acceptable Credit Provider or other Acceptable
Credit Support and security is still required under the terms of the Lease
Indenture;


or

B)You have delivered to us a Notice of Termination of Letter of Credit in the
form of Annex 2 to the Letter of Credit stating that the Letter of Credit will
terminate prior to the Stated Expiration Date and Homer City OL1 LLC has failed
to deliver a replacement or renewal letter of credit from another Acceptable
Credit Provider or other Acceptable Credit Support prior to such termination
date (set forth in the Notice of Termination of Letter of Credit) and security
is still required under the terms of the Lease Indenture;

C)The amount requested to be drawn does not exceed the Outstanding Amount in
effect on the date of this drawing; and

D)You are directed to make payment of the requested drawing to account
no.             at                        [insert bank name, address and account
number].

A-6

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the undersigned has executed and delivered this
request on this    day of                   ,         .

    THE BANK OF NEW YORK, as successor to the UNITED STATES TRUST COMPANY OF NEW
YORK, as Lease Indenture Trustee
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

A-7

--------------------------------------------------------------------------------



ANNEX 2

NOTICE OF TERMINATION OF LETTER OF CREDIT

[Date]

The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
385 Rifle Camp Road
West Paterson, NJ 07424

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Union Bank of California, N.A., Irrevocable Standby
Letter of Credit No. [                        ] (the "Letter of Credit") dated
April 1, 2005, issued by us in your favor.

        This constitutes our notice to you pursuant to the Letter of Credit that
the Letter of Credit shall terminate on                        ,        [insert
a date which shall be a business day and which is 30 or more days after the date
of this notice of termination] (the "Termination Date").

        Pursuant to the terms of the Letter of Credit, you are authorized to
draw (pursuant to one or more drawings), prior to the Termination Date, on the
Letter of Credit in an aggregate amount that does not exceed the Outstanding
Amount (as defined in the Letter of Credit).

    Very truly yours,
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

A-8

--------------------------------------------------------------------------------



ANNEX 3

TRANSFER OF LETTER OF CREDIT

[Date]

Union Bank of California, N.A.
1980 Saturn Street, V01-519
Monterey Park, California 91755-7417

Attention: Standby Letter of Credit Section

Ladies and Gentlemen:

Reference is made to Union Bank of California, N.A., Irrevocable Standby Letter
of Credit No. [                        ] dated April 1, 2005, originally issued
by you in favor of The Bank of New York, as successor to the United States Trust
Company of New York, as Lease Indenture Trustee (the "Letter of Credit"), in
connection with that certain Indenture of Trust and Security Agreement (LI1),
dated as of December 7, 2001 (as amended, supplemented or otherwise modified
from time to time, the "Lease Indenture"), among Homer City OL1 LLC, The Bank of
New York, as successor in interest to United States Trust Company of New York,
as Lease Indenture Trustee, and The Bank of New York, as Security Agent. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit or in the Lease Indenture, as applicable.

For value received, the undersigned, as beneficiary under the Letter of Credit,
hereby irrevocably transfers to                        (the "Transferee") all
rights of the undersigned to draw under the Letter of Credit in their entirety.

By this transfer, all rights of the undersigned, as beneficiary under the Letter
of Credit, are transferred to the Transferee, and the Transferee shall have the
sole rights with respect to the Letter of Credit relating to any amendments
thereof and any notices thereunder. All amendments to the Letter of Credit are
to be consented to by the Transferee without necessity of any consent of or
notice to the undersigned.

Simultaneously with the delivery of this notice to you, copies of this notice
are being transmitted to the Transferee.

A-9

--------------------------------------------------------------------------------




The Letter of Credit and all amendments thereto, if any, are returned herewith,
and we ask you to either issue a substitute letter of credit for the benefit of
the Transferee or endorse the transfer on the reverse thereof, and forward it
directly to the Transferee with your customary notice of transfer.

    Very truly yours,
 
 
THE BANK OF NEW YORK, as successor to the UNITED STATES TRUST COMPANY OF NEW
YORK, as Lease Indenture Trustee
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

CONSENTED AND ACKNOWLEDGED BY:    
[TRANSFEREE]
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

Name:
Title:    

A-10

--------------------------------------------------------------------------------



ANNEX 4

CERTIFICATE OF REINSTATEMENT OF OUTSTANDING AMOUNT

[Date]

The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
385 Rifle Camp Road
West Paterson, NJ 07424

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Union Bank of California, N.A., Irrevocable Standby
Letter of Credit No. [                        ] (the "Letter of Credit") dated
April 1, 2005, issued by us in your favor. Any capitalized term used herein and
not defined shall have its respective meaning as set forth in the Letter of
Credit.

        This constitutes our notice to you pursuant to the Letter of Credit
that:

We have received repayment of a DSR Loan in accordance with the provisions of
the Reimbursement Agreement in the amount of $            , and, pursuant to
Section 2.7(c) of the Reimbursement Agreement, the Outstanding Amount of the
Letter of Credit is therefore increased by such amount. The Outstanding Amount
in effect as of the date hereof, after giving effect to such increase, is
$                        .

    Very truly yours,
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

A-11

--------------------------------------------------------------------------------



ANNEX 5

CERTIFICATE OF CHANGE OF OUTSTANDING AMOUNT
AND STATED AMOUNT

[Date]

The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
385 Rifle Camp Road
West Paterson, NJ 07424

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Union Bank of California, N.A., Irrevocable Standby
Letter of Credit No. [                        ] (the "Letter of Credit") dated
April 1, 2005 issued by us in your favor in connection with that certain
Indenture of Trust and Security Agreement (LI1), dated as of December 7, 2001
(as amended, supplemented or otherwise modified from time to time, the "Lease
Indenture"), among Homer City OL1 LLC, The Bank of New York, as successor in
interest to United States Trust Company of New York, as Lease Indenture Trustee,
and The Bank of New York, as Security Agent. Any capitalized term used herein
and not defined shall have its respective meaning as set forth in the Letter of
Credit or the Lease Indenture, as applicable.

        This constitutes our notice to you pursuant to the Letter of Credit that
we have been advised by the Applicant that:

The Debt Service Reserve Amount in effect for the six-month period following
[April 1, 20    ] [October 1, 20    ],(1) as set forth in Schedule I to the
Letter of Credit, has been [reduced/increased] by the amount of $            .
Accordingly, pursuant to Section 2.2(b) of the Reimbursement Agreement, the
Outstanding Amount in effect for such period is [reduced/increased] by
$            to $            . [Such Outstanding Amount is the maximum
Outstanding Amount for any period set forth in Schedule I to the Letter of
Credit. Accordingly, as of the date hereof the Stated Amount of the Letter of
Credit shall be permanently reduced to $                        .](2)

--------------------------------------------------------------------------------

(1)Include applicable date.

(2)Include, if applicable, when the Outstanding Amount has been reduced pursuant
to this certificate.


    Very truly yours,
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
         

A-12

--------------------------------------------------------------------------------





EXHIBIT B

DEBT SERVICE RESERVE LETTER OF CREDIT PROMISSORY NOTE

$                     New York, New York
April 1, 2005

        FOR VALUE RECEIVED, the undersigned, HOMER CITY OL1 LLC, a Delaware
limited liability company (the "Borrower"), hereby unconditionally promises to
pay to the order of [                        ] (the "Bank") the lesser of
(i) the principal sum of                         DOLLARS
AND                        CENTS ($                        ) and (ii) the
aggregate unpaid principal amount of the DSR Loans made by the Bank to the
Borrower under the Reimbursement Agreement referred to below, on the dates and
in the amounts specified therein.

        The Borrower further promises to pay interest on the unpaid principal
amount hereof from time to time outstanding on the dates and at the rates
specified in the Reimbursement Agreement (as herein defined). This DSR Note is
hereby expressly limited so that in no contingency or event, whether by reason
of acceleration of the maturity of any indebtedness evidenced hereby or
otherwise, shall the interest contracted for or charged or received by the Bank
exceed the maximum amount permissible under Applicable Law. If, due to any
circumstance whatsoever, interest would otherwise be payable to the Bank in
excess of the maximum lawful amount, the interest payable to the Bank shall be
reduced to the maximum amount permitted under Applicable Law, and the amount of
interest for any subsequent period, to the extent less than that permitted by
Applicable Law, shall to that extent be increased by the amount of such
reduction.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date each such interest
payment is due and the amount of each such interest payment determined in
accordance with the Reimbursement Agreement. All such notations shall constitute
prima facie evidence of the accuracy of the information so recorded and be
enforceable against the Borrower with the same force and effect as if such
amounts were each set forth in a separate note executed by the Borrower.

        All payments due hereunder shall be made without setoff, counterclaim or
deduction of any nature to Union Bank of California, N.A., as Agent, at 445
South Figueroa Street, Los Angeles, California 90071, in lawful money of the
United States of America and in immediately available funds, or at such other
place and in such other manner as may be specified by the Agent pursuant to the
Reimbursement Agreement.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date and amount of each DSR
Loan made to the Borrower and each payment or prepayment of principal thereof,
provided that the failure of such holder to make, or any error in making, any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Reimbursement Agreement. All such notations shall
constitute prima facie evidence of the accuracy of the information so recorded
and be enforceable against the Borrower with the same force and effect as if
such amounts were each set forth in a separate note executed by the Borrower.

        This DSR Note is one of the "DSR Notes" of the Borrower referred to in,
evidences each DSR Loan made by the Bank to the Borrower under, is subject to
the provisions of, and entities its holder to the benefits of, the Debt Service
Reserve Letter of Credit and Reimbursement Agreement, dated as of April 1, 2005
(as amended, supplemented or otherwise modified from time to time, the
"Reimbursement Agreement"), among the Borrower, the Bank and the other banks
party thereto, and Union Bank of California, N.A., as the Issuing Bank and as
the Agent for the Bank and such other banks, and to which reference is hereby
made for a more complete statement of the terms and

B-1

--------------------------------------------------------------------------------




conditions under which each DSR Loan evidenced hereby is to be made and repaid.
Capitalized terms in this DSR Note that are not specifically defined herein
shall have the meanings ascribed to them in the Reimbursement Agreement.

        The Reimbursement Agreement provides for, among other things, the
acceleration of the maturity of the unpaid principal amount hereof upon the
occurrence of certain stated events and for voluntary prepayments in certain
circumstances and upon certain terms and conditions. The obligations of the
Borrower under the Reimbursement Agreement and this DSR Note are secured by, and
the holder hereof is entitled to the benefit of, the Collateral as provided in
the Security Documents.

        In addition to any and all costs, fees and expenses for which the
Borrower is liable under the Reimbursement Agreement, the Borrower promises to
pay all reasonable costs and expenses, including reasonable attorneys' fees and
disbursements, incurred in the collection and enforcement hereof or any appeal
of any judgment rendered hereon.

        The Borrower hereby expressly waives presentment, protest, demand and
dishonor to the fullest extent permitted by applicable law. No failure or delay
by any holder of this DSR Note to exercise any right or remedy under this DSR
Note or any other document or instrument entered into pursuant to the
Reimbursement Agreement shall operate or be construed as a waiver or
modification hereof or thereof.

        This DSR Note shall be binding upon the successors and assigns of the
Borrower and shall inure to the Bank and its successors, endorsees and assigns.
If any term or provision of this DSR Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

        Except as may otherwise specifically be provided in the Lease Indenture
or the Participation Agreement, the Borrower's obligation to make payments in
respect of the DSR Notes shall be limited as set forth in Section 7.2 and
Section 9.7(b) and (c) of the Reimbursement Agreement.

        All payments of principal and interest and all other amounts to be made
by the Owner Lessor hereunder or under the Reimbursement Agreement (or the Lease
Indenture) shall be made only from the income and proceeds from the Indenture
Estate and the Owner Lessor and Lease Indenture Trustee shall have no obligation
for the payment thereof except to the extent that the Lease Indenture Trustee
shall have sufficient income or proceeds from the Indenture Estate to enable
such payments to be made in accordance with the terms of the Lease Indenture.
Each holder hereof, by its acceptance of this DSR Note, agrees that (a) it will
look solely to the income and proceeds from the Indenture Estate to the extent
available for distribution to the holder hereof as above provided, (b) none of
the Lease Indenture Trustee, Owner Participant, any OP Guarantor, the Owner
Manager or Wells Fargo, or any Affiliate of any thereof, is, or shall be,
personally liable to the holder hereof for any amounts payable under this DSR
Note or under the Reimbursement Agreement (or the Lease Indenture), except as
expressly provided in the Lease Indenture or the Reimbursement Agreement and
(c) any such amounts shall be non-recourse to the assets of each of the Lease
Indenture Trustee, the Owner Participant, any OP Guarantor, the Owner Manager or
Wells Fargo, or any Affiliate of any thereof.

        By its acceptance hereof, the holder of this DSR Note agrees that the
Owner Manager is executing this DSR Note on behalf of the Owner Lessor solely in
its capacity as Owner Manager under the Lessor LLC Agreement and not in its
individual capacity and in no case shall Wells Fargo (or any entity acting as
Owner Manager under the Lessor LLC Agreement) be personally liable in respect of
the obligations stated to be those of the Owner Lessor or the Owner Participant
hereunder.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

B-2

--------------------------------------------------------------------------------




        The Borrower hereby expressly and irrevocably agrees and consents that
any suit, action or proceeding arising out of or related to this DSR Note may be
instituted in any state or federal court (at the Bank's option) sitting in the
County of New York, State of New York, and, by the execution and delivery of
this DSR Note, the Borrower expressly waives any objection which it may have now
or hereafter to the venue or to the jurisdiction of any such suit, action or
proceeding, and irrevocably submits generally and unconditionally to the
jurisdiction of any such court in any such suit, action or proceeding.

    HOMER CITY OL1 LLC
 
 
By:
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly provided herein, but solely as Owner Manager
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

B-3

--------------------------------------------------------------------------------



SCHEDULE

Date


--------------------------------------------------------------------------------

  Principal
Amount of DSR
Loan

--------------------------------------------------------------------------------

  Amount and
Date of
Principal
Paid or
Prepaid

--------------------------------------------------------------------------------

  Unpaid
Principal
Balance

--------------------------------------------------------------------------------

  Date Interest
Payment is
Due

--------------------------------------------------------------------------------

  Amount of
Interest Due

--------------------------------------------------------------------------------

  Total
Principal
Amount of DSR
Loans
Outstanding

--------------------------------------------------------------------------------

  Notation Made
By

--------------------------------------------------------------------------------

B-4

--------------------------------------------------------------------------------





EXHIBIT C

Form of Commitment Transfer Supplement

        COMMITMENT TRANSFER SUPPLEMENT, dated as of the date set forth in Item I
of Schedule I hereto, among each Transferor Bank set forth in Item 2 of
Schedule I hereto (each, a "Transferor Bank"), each Purchasing Bank set forth in
Item 3 of Schedule I hereto (each a "Purchasing Bank"), and Union Bank of
California, N.A., as the Issuing Bank and as the Agent under the Reimbursement
Agreement described below.

WITNESSETH

        WHEREAS, this Commitment Transfer Supplement is being executed and
delivered in accordance with Section 9.9 of the Debt Service Reserve Letter of
Credit and Reimbursement Agreement, dated as of April 1, 2005, by and among
(i) Homer City OL1 LLC, a Delaware limited liability company (the "Borrower"),
(ii) Union Bank of California, N.A., in its capacity as Issuing Bank (the
"Issuing Bank") and as a Bank (as defined below), (iii) each bank or other
entity that is, or becomes pursuant to Section 9.9 of the Reimbursement
Agreement, a party thereto (collectively, the "Banks") and (iv) Union Bank of
California, N.A., as agent for the Banks (in such capacity, together with its
successors in such capacity, the "Agent") (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the
"Reimbursement Agreement"; terms defined therein being used herein as therein
defined); and

        WHEREAS, each Purchasing Bank (if it is not already a Bank party to the
Reimbursement Agreement) desires to become a Bank party to the Reimbursement
Agreement; and

        WHEREAS, each Transferor Bank is selling and assigning to its respective
Purchasing Bank certain rights, obligations and commitments under the
Reimbursement Agreement;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.     Upon receipt by the Agent of [            ] ([    ]) fully
executed originals of this Commitment Transfer Supplement, to each of which is
attached a fully completed Schedule I, Schedule II and Schedule III, and each of
which has been executed by each Transferor Bank, each Purchasing Bank and any
other Person required by the Reimbursement Agreement to execute this Commitment
Transfer Supplement, the Agent will transmit to the Borrower, each Transferor
Bank and each Purchasing Bank a Transfer Effective Notice, substantially in the
form of Schedule IV hereto (a "Transfer Effective Notice"). Such Transfer
Effective Notice shall set forth, inter alia, the date on which the transfer
effected by this Commitment Transfer Supplement shall become effective (the
"Transfer Effective Date"), which date shall be the date hereof. From and after
the Transfer Effective Date, each Purchasing Bank shall be a Bank party to the
Reimbursement Agreement for all purposes thereof.

        2.     Each Purchasing Bank shall pay to each of its respective
Transferor Banks an amount equal to the purchase price, as agreed between such
Transferor Bank and each such Purchasing Bank and as set forth on Schedule II
hereto (the "Purchase Price"), of the portion being purchased (such Purchasing
Bank's "Purchased Percentage") by such Purchasing Bank of the outstanding DSR
Loans and other amounts owing to the respective Transferor Bank under the
Reimbursement Agreement and the DSR Notes (the "Outstanding Obligations"). Each
Purchasing Bank shall pay the appropriate Purchase Price to each of its
respective Transferor Banks, in immediately available funds, at or before 12:00
noon, local time of the appropriate Transferor Bank, on the Transfer Effective
Date. Effective upon the Transfer Effective Date, each Transferor Bank hereby
irrevocably sells, assigns and transfers to each of its respective Purchasing
Banks, without recourse, representation or warranty other than as set forth in
Section 8 hereof, and each such Purchasing Bank hereby irrevocably purchases,
takes and assumes from each of its respective Transferor Banks, such Purchasing
Bank's Purchased Percentage of the

C-1

--------------------------------------------------------------------------------




Commitment of each such Transferor Bank and presently outstanding DSR Loans and
other amounts owing to each such Transferor Bank under the Reimbursement
Agreement and the DSR Notes, together with all instruments, documents and
collateral security pertaining thereto.

        3.     Each Transferor Bank has made arrangements with each of its
respective Purchasing Banks with respect to (a) the portion, if any, to be paid,
and the date or dates for payment, by such Transferor Bank to each of its
respective Purchasing Banks of any fees heretofore received by such Transferor
Bank pursuant to the Reimbursement Agreement prior to the Transfer Effective
Date and (b) the portion, if any, to be paid, and the date or dates for payment,
by each such Purchasing Bank to each Transferor Bank, or by each such Transferor
Bank to each Purchasing Bank, of fees or interest received by each such
Purchasing Bank or each such Transferor Bank, as the case may be, pursuant to
the Reimbursement Agreement from and after the Transfer Effective Date.

        4.     (a) All principal payments that would otherwise be payable from
and after the Transfer Effective Date to or for the account of any Transferor
Bank pursuant to the Reimbursement Agreement and the DSR Notes shall, instead,
be payable to or for the account of the appropriate Transferor Banks and the
appropriate Purchasing Banks, as the case may be, in accordance with their
respective interests as reflected in this Commitment Transfer Supplement.

        (b)   Except as otherwise agreed as set forth in Section 3 hereof, all
interest, fees and other amounts that would otherwise accrue for the account of
any Transferor Bank from and after the Transfer Effective Date pursuant to the
Reimbursement Agreement and the DSR Notes shall, instead, accrue for the account
of, and be payable to, the appropriate Transferor Banks and the appropriate
Purchasing Banks, as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement. In the event that
any amount of interest, fees, or other amounts accruing prior to the Transfer
Effective Date was included in the Purchase Price paid by any Purchasing Bank,
the appropriate Transferor Bank and such Purchasing Bank will make appropriate
arrangements for payment by such Transferor Bank to such Purchasing Bank of such
amount upon receipt thereof from the Borrower.

        5.     On or prior to the Transfer Effective Date, each Transferor Bank
will deliver to the Agent its DSR Note[s]. On or prior to the Transfer Effective
Date, the Borrower will deliver to the Agent new DSR Notes for each Purchasing
Bank and each Transferor Bank, in each case in principal amounts reflecting, in
accordance with the Reimbursement Agreement, their respective "Revised Ratable
Share" or "New Ratable Share," as the case may be and as set forth in
Schedule III hereto, of the Commitments or, as appropriate, their then
outstanding shares of the outstanding Obligations (as adjusted pursuant to this
Commitment Transfer Supplement). Promptly after the Transfer Effective Date, the
Agent will send to each Transferor Bank and Purchasing Bank its new DSR Note[s]
with the superseded DSR Note[s] of each Transferor Bank attached to the new DSR
Note[s] (or if more than one new DSR Note, the superseded DSR Note[s] attached
to one of such new DSR Note[s] and copies thereof attached to all other new DSR
Note[s]).

        6.     Concurrently with the execution and delivery hereof, the
Transferor Banks will provide to each Purchasing Bank (if it is not already a
Bank party to the Reimbursement Agreement) copies of all documents delivered to
the Transferor Banks evidencing satisfaction of the conditions precedent set
forth in the Reimbursement Agreement.

        7.     Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.

        8.     By executing and delivering this Commitment Transfer Supplement,
each Transferor Bank and each of its respective Purchasing Banks confirm to and
agree with each other, the Agent, the Issuing

C-2

--------------------------------------------------------------------------------




Bank and the Banks as follows: (a) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, each such Transferor Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Reimbursement Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Reimbursement Agreement, the DSR Notes,
the other Operative Documents or any other instrument or document furnished
pursuant thereto, (b) each such Transferor Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under the Reimbursement Agreement, the DSR Notes, the other
Operative Documents or any other instrument or document furnished pursuant
thereto, (c) each such Purchasing Bank confirms that it has received a copy of
the Reimbursement Agreement, together with copies of such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Transfer Supplement, (d) each such
Purchasing Bank will, independently and without reliance upon the Agent, its
respective Transferor Banks, the Issuing Bank or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Reimbursement Agreement, (e) each such Purchasing Bank appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Reimbursement Agreement and the other Operative Documents
as are delegated to the Agent by the terms thereof together with such powers as
are reasonably incidental thereto and (f) each such Purchasing Bank agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Reimbursement Agreement are required to be performed by it as a
Bank and that it will be bound by the terms and provisions thereof as a Bank.

        9.     Schedule III hereto sets forth for each Transferor Bank and each
Purchasing Bank the revised Commitment, and/or Ratable Share, as the case may
be, of each Transferor Bank and each Purchasing Bank, as well as certain
administrative information with respect to each Purchasing Bank.

        10.   Notwithstanding anything to the contrary in this Commitment
Transfer Supplement, if the long-term debt rating of any Purchasing Bank shall,
at any time, be less than a rating of A or the equivalent thereof by S&P or A2
or the equivalent thereof by Moody's, then the Issuing Bank may, in its sole and
absolute discretion, purchase all or any part (as designated by the Issuing
Bank) of such Purchasing Bank's participating interest hereunder (the "Purchased
Interests") (which, if in part, may be limited to the Purchasing Bank's
participating interest in the rights and obligations of the Issuing Bank under,
and in connection with, the Debt Service Reserve Letter of Credit, including,
without limitation, the obligations to pay the Issuing Bank if it is not
reimbursed by the Borrower in immediately available funds for any drawings under
the Debt Service Reserve Letter of Credit and to make certain loans, if any,
provided to be made under the Reimbursement Agreement in the event of certain
drawings under the Debt Service Reserve Letter of Credit, all in accordance with
the Reimbursement Agreement) by providing such Purchasing Bank with at least two
(2) Business Days' prior notice of such purchase and making a payment to such
Purchasing Bank for all outstanding amounts owing to it hereunder or pursuant to
the Reimbursement Agreement in respect of the Purchased Interests on the date of
such purchase as set forth in such notice. Upon any such purchase of all of a
Purchasing Bank's participating interest hereunder, such Purchasing Bank shall
no longer have any rights or obligations as a Purchasing Bank hereunder or as a
Bank under the Reimbursement Agreement or under any other instruments or
documents furnished pursuant thereto. The Issuing Bank may, in its sole and
absolute discretion, retain for its own account and/or sell its interest in all
or any portion of the Purchased Interests.

        11.   THIS COMMITMENT TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

C-3

--------------------------------------------------------------------------------




        12.   This Commitment Transfer Supplement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document. In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile transmission shall be deemed to be, and shall constitute, original
signatures.

        13.   Execution of this Commitment Transfer Supplement by the Agent and
the Issuing Bank as set forth below shall constitute the consent of such Person
required pursuant to Section 9.9 of the Reimbursement Agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Commitment
Transfer Supplement to be executed by their respective duly authorized officers
on Schedule I hereto as of the date set forth in Item I of Schedule I hereto.

C-4

--------------------------------------------------------------------------------



SCHEDULE I TO COMMITMENT
TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR COMMITMENT
TRANSFER SUPPLEMENT

Re:Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated as
of April 1, 2005, with HOMER CITY OL1 LLC, as the Borrower.


Item 1   Date of Commitment Transfer Supplement   [Insert date of Commitment
Transfer Supplement]
Item 2
 
Transferor:
 
[Insert names of Transferor Banks]
Item 3
 
Purchasing Banks:
 
[Insert names of Purchasing Banks]
Item 4
 
Signatures of Parties to Commitment Transfer Supplement:
 
 

   

--------------------------------------------------------------------------------

as a Transferor Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 


--------------------------------------------------------------------------------

as a Purchasing Bank
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
UNION BANK OF CALIFORNIA, N.A., as the Issuing Bank and the Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

C-5

--------------------------------------------------------------------------------



SCHEDULE II TO COMMITMENT
TRANSFER SUPPLEMENT

PURCHASE PRICES

Names of Purchaser Banks


--------------------------------------------------------------------------------

  [Insert name of Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of Transferor Banks]

--------------------------------------------------------------------------------

[Insert name of Purchasing Bank]   $ [Insert Purchase Price]   $ [Insert
Purchase Price]   $ [Insert Purchase Price]                                    
   

C-6

--------------------------------------------------------------------------------



SCHEDULE III TO COMMITMENT
TRANSFER SUPPLEMENT


LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES,
COMMITMENT AMOUNTS, AND RATABLE SHARES


Names of Transferor Banks   Revised Maximum Commitment [            ]   $
[            ]   $
Names of Transferor Banks
 
Revised Ratable Share [            ]               % [            ]  
            %
Names of Purchasing Banks
 
New Maximum Commitment [            ]   $
Names of Purchasing Banks
 
Ratable Share [            ]               %

C-7

--------------------------------------------------------------------------------



[NAME OF PURCHASING BANK(S)]
Address for Notices:
Attention:
Telex:
Answerback:
Telephone:
Telecopier:

Clearing Account:

        [Insert Acct. #1]

Eurodollar Lending Office:

        [Insert Address]

Domestic Lending Office:

        [Insert Address]

C-8

--------------------------------------------------------------------------------



SCHEDULE IV TO COMMITMENT
TRANSFER SUPPLEMENT


TRANSFER EFFECTIVE NOTICE


                        ,        

Transferor Banks: [            ]

Purchasing Banks: [            ]

Borrower: HOMER CITY OL1 LLC

        The undersigned, as the Agent under the Debt Service Reserve Letter of
Credit and Reimbursement Agreement, dated as of April 1, 2005, by and among
Homer City OL1 LLC, a Delaware limited liability company (the "Borrower"), Union
Bank of California, N.A., as Issuing Bank (the "Issuing Bank"), the banks named
therein and from time to time parties thereto (collectively, the "Banks"), and
Union Bank of California, N.A., as agent for the Banks (the "Agent") (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the "Reimbursement Agreement"), acknowledges receipt of
[            ] ([    ]) copies of the Commitment Transfer Supplement as
described in Annex I hereto, each fully executed. Terms defined in such
Commitment Transfer Supplement are used herein as therein defined.

        1.     Pursuant to such Commitment Transfer Supplement, you are advised
that the Transfer Effective Date will be the date hereof.

        2.     Pursuant to such Commitment Transfer Supplement, each Transferor
Bank is required to deliver to the Agent on or before the Transfer Effective
Date its DSR Note[s].

        3.     Pursuant to such Commitment Transfer Supplement, the Borrower is
required to deliver to the Agent on or before the Transfer Effective Date the
following DSR Notes:

        [Describe each new DSR Note for each Transferor Bank and Purchasing Bank
as to principal amount and payee.]

        4.     Pursuant to such Commitment Transfer Supplement, each Purchasing
Bank is required to pay its Purchase Price, in immediately available funds, to
the appropriate Transferor Bank at or before 12:00 noon, local time of the
appropriate Transferor Bank, on the Transfer Effective Date.

    Very truly yours,
 
 
UNION BANK OF CALIFORNIA, N.A., as the Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

C-9

--------------------------------------------------------------------------------



ANNEX I

INFORMATION FOR
COMMITMENT TRANSFER SUPPLEMENT

Re:Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated as
of April 1, 2005, with Homer City OL1 LLC, as the Borrower


Item 1   Date of Commitment Transfer Supplement:  
                        ,        
Item 2
 
Transferor Banks:
 
[                        ]
Item 3
 
Purchasing Banks:
 
[                        ]

C-10

--------------------------------------------------------------------------------



EXHIBIT D

Amendment No. 1
to
Indenture of Trust and Security Agreement

        Amendment No. 1, dated as of April 1, 2005, to the Indenture of Trust
and Security Agreement (LI1), dated as of December 7, 2001 (the "Lease
Indenture"), among Homer City OL1 LLC, a Delaware limited liability company, The
Bank of New York, as grantee and as successor in interest to United States Trust
Company of New York, as Lease Indenture Trustee, and The Bank of New York, as
Security Agent. Terms defined in the Lease Indenture and used herein have such
respective defined meanings.

        The Owner Lessor has requested that the Lease Indenture Trustee and the
Security Agent enter into this Amendment to the Lease Indenture, pursuant to
Section 10.1(iv) thereof, in order to correct certain mistakes in the Lease
Indenture. Accordingly, the Owner Lessor, the Lease Indenture Trustee and the
Security Agent agree as follows:

        Section 1.    Amendments.    Effective as of the date hereof, the Lease
Indenture is hereby amended as follows:

        (a)   The reference to "Section 10.2(b)" of the Facility Lease contained
in the definition of "Assumption Event" in Section 1.1 of the Lease Indenture is
hereby amended to refer to "Section 10.2(d)" of the Facility Lease.

        (b)   Clause second of Section 3.3 of the Lease Indenture is hereby
amended by deleting the phrase "bears to the aggregate amount due to all such
Noteholders under this clause" in its entirety and substituting therefor the new
phrase "bears to the aggregate amount due to all such Lease Indenture Secured
Parties under this clause".

        Section 2.    Construction.    Effective as of the date hereof, all
references in the Lease Indenture to the "Lease Indenture" shall be deemed to
refer to the Lease Indenture as amended by this Amendment, and the parties
hereto confirm their respective obligations thereunder. Except as otherwise
specified in this Amendment, the Lease Indenture shall remain in all respects
unchanged and in full force and effect.

        Section 3.    GOVERNING LAW.    THE INTERNAL LAWS OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS AMENDMENT EXCEPT TO THE EXTENT
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA ARE MANDATORILY APPLICABLE UNDER
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

        Section 4.    Counterparts.    This Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

[Remainder of this page intentionally left blank]

D-1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers thereunto duly authorized, as of the
date and year first above written.

    THE BANK OF NEW YORK, as Lease Indenture Trustee
 
 
By
 
 
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
THE BANK OF NEW YORK, as Security Agent
 
 
By
 
 
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
HOMER CITY OL1 LLC, as Owner Lessor
 
 
By:
 
Wells Fargo Bank Northwest, National Association, not in its individual
capacity, but solely as Owner Manager under the Lessor LLC Agreement
 
 
 
 
By
 
             

--------------------------------------------------------------------------------

Name:
Title:

D-2

--------------------------------------------------------------------------------



SCHEDULE 1

Debt Service Reserve Amounts

Six-Month Period Following the Rent Payment Date Set Forth Below:


--------------------------------------------------------------------------------

  Outstanding Amount

--------------------------------------------------------------------------------

October 1, 2004   $ 13,087,509.12 April 1, 2005   $ 12,980,947.17 October 1,
2005   $ 13,049,285.23 April 1, 2006   $ 12,935,085.40 October 1, 2006   $
12,929,035.57 April 1, 2007   $ 12,811,456.09 October 1, 2007   $ 13,143,876.60
April 1, 2008   $ 13,007,988.86 October 1, 2008   $ 12,935,701.12 April 1, 2009
  $ 12,797,035.98 October 1, 2009   $ 13,588,520.83

--------------------------------------------------------------------------------



SCHEDULE 2

AMENDMENTS

1.Insurance Waiver, dated as of December 6, 2001, among EME Homer City
Generation L.P. and the other parties named therein.

2.Second Insurance Waiver, dated as of February 1, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

3.Third Insurance Waiver, dated as of March 1, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

4.Fourth Insurance Waiver, dated as of June 1, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

5.Fifth Insurance Waiver, dated as of November 7, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

6.Sixth Insurance Waiver, dated as of June 30, 2003, among EME Homer City
Generation L.P. and the other parties named therein.

7.Seventh Insurance Waiver, dated as of June 4, 2004, among EME Homer City
Generation L.P. and the other parties named therein.

8.Letter Agreement Re: Trading Consent, dated September 25, 2002 between EME
Homer City Generation L.P. and General Electric Capital Corporation.

9.Amendment 1 to Letter Agreement Re: Trading Consent, dated March 28, 2003
between EME Homer City Generation L.P. and General Electric Capital Corporation.

10.Amendment 2 to Letter Agreement Re: Trading Consent, dated December 22, 2004
between EME Homer City Generation L.P. and General Electric Capital Corporation.

--------------------------------------------------------------------------------





QuickLinks


DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT among HOMER
CITY OL1 LLC, as Borrower and UNION BANK OF CALIFORNIA, N.A., as Issuing Bank
and as Agent and THE BANKS PARTY HERETO FROM TIME TO TIME Dated as of April 1,
2005
LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES, COMMITMENT AMOUNTS, AND RATABLE
SHARES
TRANSFER EFFECTIVE NOTICE
